      Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 1 of 87




             IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Law Offices of Bruce J. Chasan, LLC
1500 JFK Boulevard, Suite 312
Philadelphia, PA 19102

Bruce J. Chasan, Esq.                     Civil Action No. 2020-cv-1338-AB
1500 JFK Boulevard, Suite 312
Philadelphia, PA 19102

                    Plaintiffs

              vs.

Pierce Bainbridge Beck Price &
    Hecht, LLP
355 S. Grand Avenue, 44th Floor
                                          JURY TRIAL DEMANDED
Los Angeles, CA 90071

John M. Pierce, Esq.
c/o Pierce Bainbridge Trial Lawyers       AMENDED COMPLAINT
355 S. Grand Avenue, 44th Floor
Los Angeles, CA 90071

James Bainbridge, Esq.
c/o Pierce Bainbridge Trial Lawyers
355 S. Grand Avenue, 44th Floor
Los Angeles, CA 90071

Carolynn Beck, Esq.
c/o Pierce Bainbridge Trial Lawyers
601 Pennsylvania Avenue NW
South Tower, Suite 700
Washington, DC 20004

Maxim Price, Esq.
c/o Pierce Bainbridge Trial Lawyers
277 Park Avenue, 45th Floor
New York, NY 10172

…continued…



                                      1
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 2 of 87




David L. Hecht, Esq.
c/o Pierce Bainbridge Trial Lawyers
277 Park Avenue, 45th Floor
New York, NY 10172

Pravati Capital LLC
7154 E. Stetson Drive, Suite 210
Scottsdale, AZ 85251

                    Defendants



                              AMENDED COMPLAINT

      1.    Nature of Action: This action is brought in federal court based

on diversity of citizenship and an amount in controversy greater than

$75,000.   Plaintiffs seek damages for Defendants’ tortious interference with

contractual relations and for unjust enrichment.

                                  PARTIES

      2.    Law Offices of Bruce J. Chasan, LLC (“BJC Law”) is a

Pennsylvania limited liability company organized in 2012. BJC Law has

offices at 1500 JFK Boulevard, Suite 312, Philadelphia, PA 19102.

      3.    Bruce J. Chasan, Esq. (“Chasan”) is an attorney at law licensed

in Pennsylvania since 1979, and a resident of Pennsylvania. Chasan was

first admitted to the bar in Massachusetts in 1972. Chasan is the sole

member of BJC Law and has offices at 1500 JFK Boulevard, Suite 312,

Philadelphia, PA 19102.

      4.    Pierce Bainbridge Beck Price & Hecht, LLP (“PBBPH Law”) is a

California limited liability partnership, formed in 2018. PBBPH Law has its

                                      2
          Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 3 of 87




main offices at 355 S. Grand Avenue, 44th Floor, Los Angeles, CA 90071.

PBBPH Law also has had offices in Ohio, Massachusetts, New York City, and

Washington, D.C. (but not in Pennsylvania).

         5.   John M. Pierce, Esq. (“Pierce”) is the global managing partner of

PBBPH Law and has offices at 355 S. Grand Avenue, 44th Floor, Los Angeles,

CA 90071. Pierce is a resident of California.

         6.   James Bainbridge, Esq. (“Bainbridge”) is a co-managing partner

at PBBPH Law and has offices at 355 S. Grand Avenue, 44th Floor, Los

Angeles, CA 90071. Bainbridge is a resident of California and uses the name

“Jim.”

         7.   Carolynn Beck, Esq. (“Beck”) is or was a co-managing partner at

PBBPH Law’s Washington, D.C. location, and had offices at 601 Pennsylvania

Avenue NW, South Tower, Suite 700, Washington, DC 20004. Beck served

as the general counsel of PBBPH Law. She is a resident of the District of

Columbia or Maryland or Virginia (not Pennsylvania). Beck separated from

PBBPH Law after the original Complaint in this Action was filed.

         8.   Maxim Price, Esq. (“Price”) is or was a founding partner at

PBBPH Law and served as co-partner in charge of the firm’s New York City

office. Price had offices at 277 Park Avenue, 45th Floor, New York, NY

10172. Price is a resident of New York or New Jersey (not Pennsylvania).

Price separated from PBBPH Law after the original Complaint in this Action

was filed.


                                        3
        Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 4 of 87




      9.     David L. Hecht, Esq. (“Hecht”) is or was a founding partner at

PBBPH Law and served as co-partner in charge of the firm’s New York City

office. Hecht had offices at 277 Park Avenue, 45th Floor, New York, NY

10172. Hecht is a resident of New York or New Jersey (not Pennsylvania).

Hecht separated from PBBPH Law after the original Complaint in this Action

was filed.

      10.    Pravati Capital LLC (“Pravati”) is a Delaware limited liability

company, founded in 2013, with principal offices and a place of business at

7154 E. Stetson Drive., Suite 210, Scottsdale, AZ 85251. Pravati has offices

in Arizona, California, Florida and New York City (but not Pennsylvania).

Pravati is a third-party litigation funding company and, as described below, it

has or had a contractual relationship with PBBPH Law at the relevant time.

                              BACKGROUND

            I. THE CONTRACT AND INTERFERING TERMINATION

      11.    Lenwood “Skip” Hamilton (“Hamilton”) contracted with BJC Law

on December 31, 2016 by signing an “Engagement Letter” drafted by

Chasan on December 30, 2016, whereby Hamilton retained BJC Law to

represent him in a “right of publicity” case in which Hamilton would allege

that the creators of the Gears of War (“GOW”) video game series used his

voice and likeness without authority and without compensation. A true copy

of the Engagement Letter signed by Hamilton is attached as Exh. A.

      12.    The Engagement Letter (Exh. A) contemplated a lawsuit against


                                        4
        Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 5 of 87




the creators of the GOW video games, namely Epic Games, Inc. and

Microsoft, Inc. (i.e., Microsoft Corporation), and certain Microsoft affiliates,

and Lester Speight, whom the creators of the GOW video games had publicly

identified as the voiceover actor for the avatar Augusts Cole (“Cole Train”)

depicted in the GOW video games.

      13.   In ¶ 2 of the Engagement Letter, BJC Law recited that Chasan’s

hourly rate for litigation matters was $450, but added: “HOWEVER, WE

HAVE AGREED TO TAKE THIS MATTER ON A CONTINGENT FEE BASIS OF

40%, PROVIDED YOU [HAMILTON] ARE RESPONSIBLE FOR ALL COSTS AND

EXPENSES.”     The Engagement Letter did not require or obligate BJC Law or

Chasan to provide any unreimbursed expenses, or to search for a litigation

funder to fund Hamilton’s case.

      14.   Also, ¶ 4 of the Engagement Letter stated BJC Law would bill

Hamilton on a monthly basis (albeit Hamilton was not required to pay the

monthly bills due to the contingent nature of the representation).

      15.   Paragraphs 10-11 of the Engagement Letter stated in part:

      10.    Special Considerations. As stated above, this case is
      being handled on a contingent fee basis, with the attorney’s fee
      being 40 percent of the net recovery (if any) obtained by verdict
      or settlement. If funds are obtained in settlement or via verdict,
      all expenses will be reimbursed off the top. The net left over
      sum will be split 60-40. Should you reject a reasonable
      settlement offer against our recommendation, we reserve the
      right to withdraw, while retaining a quantum meruit interest in
      whatever verdict or settlement is later obtained.

      11. Commencement and Termination. This engagement may
      be terminated at any time by any party, subject to our

                                        5
        Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 6 of 87




      obligations under the Rules of Professional Conduct. If our
      engagement terminates, you remain obligated to pay us in full at
      our regular hourly rates and/or fixed fees for all of our past
      services and expenses, in accordance with the terms of this
      letter.

      16.    Paragraph 11 of the Engagement Letter also requested Hamilton

to advance a $1000 retainer for costs and expenses (in connection with the

filing fee and service fees for the complaint that was being contemplated,

and other expenses), and as a further condition of his agreement to the

terms of the Engagement Letter, Hamilton remitted a cashier’s check to BJC

Law for $1000 on or about 1/8/2017.

      17.    From time to time until March 2018, Hamilton remitted an

additional $2100 to BJC Law to cover expenses for the services of a copy

service and other vendors, that were utilized by BJC Law in the handling of

Hamilton’s case. However, some of these funds were contributed by

Hamilton’s friends, Dr. Ray Abdallah, a Doctor of Chiropractic (“Abdallah”),

and Kevin Conrad, Esq. (“Conrad”), as Hamilton often did not have the cash.

      18.    As will be elaborated below, Hamilton lacked resources to fund

retention of expert witnesses, pay for depositions, and/or otherwise fund the

litigation through trial.

      19.    BJC Law provided Hamilton with monthly invoices for several

reasons, including but not limited to (a) accounting for expenses; (b)

apprising Hamilton of the tasks, time and effort expended by Chasan on his

behalf; and (c) supporting any potential claim for attorney’s fees that might


                                      6
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 7 of 87




be made in the litigation pursuant to any fee-shifting statute, such as the

Lanham Act.      Chasan used his customary billing rate of $450 per hour.

      20.     On March 28, 2018, Beck, at the request of Pierce, emailed to

Chasan a copy of a “Termination Letter” signed by Hamilton, dated March

27, 2018 (Exh. B hereto).      The body of this letter stated in full:

            Dear Mr. Chasan,

            This letter is to terminate my engagement with you, effective
            as soon as substitution of counsel Pierce Bainbridge Beck
            Price & Hecht can be finalized. Thank you for your efforts to
            date in my matter.

            Please send a copy of my legal file as soon as possible to
            Pierce Bainbridge Beck Price & Hecht LLP 600 Wilshire Blvd.,
            Suite 500, Los Angeles, CA 90017 [former address of PBBPH
            Law in Los Angeles]. This should include all hard copy
            materials, including any thumb drives and documents you
            have retained in my case. Please send all electronic
            materials to john@piercebainbridge.com,
            carolynn@piercebainbridge.com and
            grace@piercebainbridge.com.

      21.     As of 3/28/2018, when Beck forwarded the “Termination Letter,”

neither Hamilton nor PBBPH Law nor Pierce nor Beck had paid BJC Law

anything for the value of Chasan’s time (then over $300,000 according to

invoices and timesheets), or discussed quantum meruit, or discussed a

division of any proceeds that might be received via settlement or judgment.

      22.     As will be elaborated in the following paragraphs, any value of

Hamilton’s case as of 3/28/2018 was due solely to the advocacy of BJC Law

and Chasan on Hamilton’s behalf.

      23.     As will be elaborated below, PBBPH Law and Pierce and his

                                         7
          Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 8 of 87




partners saw an opportunity to take over the handling of Hamilton’s case

and seized it, without concern for fair compensation of BJC Law and Chasan.

           II. BJC LAW’S HANDLING OF HAMILTON’S CASE BEFORE
           THE ARRIVAL OF PIERCE AND PBBPH LAW

     24.      Hamilton first met with Chasan on 12/29/2016 at the offices of

BJC Law to discuss Hamilton’s case. Chasan and Hamilton were strangers at

the time. Hamilton was referred to Chasan by another attorney.

     25.      Hamilton presented Chasan with a thumb drive which included,

inter alia, background information on his Soul City Wrestling organization

(which had been active between 1996 and 2011), the involvement of Lester

Speight with Soul City Wrestling in 1998, and a report by a forensic voice

examiner, Tom Owen, dated 4/29/2016, concluding that the voice of “Cole

Train” in the GOW video games was Hamilton’s voice.

     26.      The next day Chasan conferred further with Conrad, who had

been advising and assisting Hamilton. Chasan decided he would take the

case and drafted an Engagement Letter.

     27.      In the next few days Chasan conferred further with Conrad and

Abdallah and determined that Hamilton had first discovered the use of his

voice in the GOW video games on January 11, 2015. Several tort claims

that might serve as a basis for Hamilton’s lawsuit had a two-year statute of

limitations, which meant that Chasan would have to file Hamilton’s

Complaint no later than January 11, 2017 to avoid a time bar of certain tort

claims.

                                        8
        Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 9 of 87




      28.   On 1/11/2017, Chasan filed Hamilton’s Complaint in Federal

Court in Philadelphia, relying on the Lanham Act and diversity of citizenship

for Federal Court jurisdiction. The Complaint was captioned Lenwood

Hamilton v. Lester Speight, Epic Games, Inc., Microsoft, Inc., Microsoft

Studios, and The Coalition, a division or subsidiary of Microsoft, Inc., No. 17-

cv-0169-AB.       The Complaint was assigned to Hon. Anita B. Brody, U.S.

District Judge.

      29.   In preparing the Complaint, Chasan received information and

materials from Hamilton, Attorney Conrad, and Abdallah.

      30.   It was apparent that Conrad and Abdallah were mentoring and

assisting Hamilton in every way possible.

      31.   Hamilton, Conrad and Abdallah all mentioned to Chasan that

Hamilton had solicited a number of attorneys in Philadelphia and elsewhere

before approaching Chasan, and all had declined his case. Law firms that

had been solicited included, but were not limited to: Panitch Schwarze

Belisario & Nadel, LLP; Duane Morris LLP; Caesar Rivise, P.C.; Buchanan

Ingersoll & Rooney, P.C.; Zarwin Baum DeVito Kaplan Schaer Toddy, P.C.;

Boies Schiller Flexner LLP; Gibson Dunn & Crutcher LLP; Sprague and

Sprague; McCausland Keen + Buckman; Braverman Kaskey, P.C.; and

Charles Campbell, Esq. Some, but not all, of these law firms were disclosed

to Chasan at the time of his first meeting with Hamilton.

      32.   The Complaint filed by Chasan on 1/11/2017 alleged six Counts:


                                        9
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 10 of 87




(I) Unauthorized Use of Name or Likeness (Including Voice) in Violation of 42

Pa. C. S. A. § 8316; (II) Lanham Act, § 43(a)(1)(A); (III) Lanham Act, §

43(a)(1)(B); (IV) Unjust Enrichment; (V) Misappropriation of Publicity (i.e.,

a common law right of publicity claim); and (VI) Invasion of Privacy (i.e.

common law invasion of privacy count). The Complaint alleged that

Hamilton’s voice was used in the GOW video game series and was supported

by the 4/29/2016 expert report by forensic voice examiner Tom Owen,

included as an exhibit to the Complaint.

      33.   The Complaint alleged that the GOW video games had achieved

over $1,000,000,000 in sales worldwide between 2006 and 2017.        This was

based on publicly available information.

      34.   Chasan promptly arranged service of process on the Defendants.

      35.   Beginning 1/12/2017, Chasan began to contact third-party

litigation funders to discuss funding the expenses of the case, as Hamilton

lacked funds to do it himself.

      36.   Also beginning 1/12/2017, Chasan began contacting damages

experts to discuss how they would go about analyzing damages and what

they expected the probable expense of their services was likely to be.

      37.   On 1/16/2017, Chasan discussed with Hamilton and Abdallah by

telephone how third-party litigation funding works, and how third-party

funders invest in cases. On that date, Hamilton signed a non-disclosure

agreement with Rembrandt IP Management, LLC (“Rembrandt”), a potential


                                      10
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 11 of 87




third-party litigation funding organization. Chasan, with promotional

literature from Rembrandt, had explained to Hamilton how third-party

litigation funders typically finance cases, on a non-recourse basis, but seek a

300 percent return on their investment from the settlement or judgment.

Hamilton was supportive of getting a third-party litigation funder on board.

      38.   On 1/19/2017, Chasan prepared an estimated budget for

anticipated litigation expenses (including expert witness fees, but nothing for

attorney’s fees) to submit to Rembrandt. At the time, Chasan’s preliminary,

good-faith estimate was $358,000.

      39.   On 1/23/2017, Chasan had a telephone conversation with

Abdallah in which the subjects of attorney-client privilege and waiver were

discussed. Chasan informed Abdallah that communications to Hamilton

through Abdallah had to be curbed because Abdallah was neither the client

nor an attorney, and his involvement almost certainly risked waiver of the

attorney-client privilege. Chasan also mentioned this concern to Hamilton.

      40.   Efforts to restrict communications through Abdallah were short-

lived for numerous reasons including (1) Hamilton was a frequent visitor to

Abdallah’s chiropractic offices in Bridgeport, PA; (2) Hamilton did not have a

computer or an email address, so numerous communications from Chasan to

Hamilton, and vice versa, were sent back and forth via emails to and from

Abdallah (who would print the emails and attachments and provide them to

Hamilton), and also send information to Chasan; and (3) Hamilton wanted


                                      11
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 12 of 87




Abdallah involved and frequently sought Abdallah’s layman’s counsel, as

Hamilton viewed Abdallah as a trusted friend and advisor.      Hamilton

conversed regularly with Abdallah (and others) about his case.

      41.     On 1/24/2017, Chasan made an initial contact to Wes Anson

and his colleagues at CONSOR, of La Jolla, California. Anson and CONSOR

are perhaps the most experienced U.S. experts with regard to damages in

“right of publicity” cases. Anson and colleagues had testified as expert

witnesses numerous times in the prior 30 years and had written and

published on the principles of valuation in “right of publicity” cases.

      42.   Anson and CONSOR were interested in working on Hamilton’s

case, especially since the commercial success of the GOW video games

hinted at a possible respectable large damages assessment.

      43.   Anson and CONSOR estimated the cost of evaluating discovery,

preparing expert reports, appearing at expert depositions, and appearing at

trial, was likely to be between $175,000 and $250,000. Of course, they

could not predict damages with any precision before doing the work.

      44.   Anson and his CONSOR colleagues forwarded to Chasan their

curricula vitae, which Chasan in turn forwarded to Rembrandt.

      45.   Chasan met with Hamilton and various witnesses at Abdallah’s

Bridgeport, PA offices on 1/24/2017. (Chasan would later meet with

Hamilton again at Abdallah’s offices on at least the following dates:

2/11/2017; 2/13/2017; 2/18/2017; 3/4/2017; 3/18/2017; 1/13/2018;


                                       12
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 13 of 87




1/27/2018; 3/3/2018; and 3/10/2018, always driving there in his own car).

      46.   On 1/27/2017, Chasan sent information to Rembrandt

concerning Wes Anson and CONSOR, and stated he would submit a revised

estimated budget.

      47.   On 1/30/2017, Chasan was contacted by retained counsel for

Microsoft and Lester Speight, namely Elizabeth McNamara, Esq.

(“McNamara”), who requested an extension until March 8, 2017 to respond

to Hamilton’s Complaint. Chasan agreed.     On 1/31/2017, Chasan was

contacted by retained counsel for Epic Games, namely Robert Van Arnam,

Esq. (“Van Arnam”) who also requested an extension until March 8, 2017.

Chasan agreed.

      48.   On 1/31/2017, Chasan sent Rembrandt a revised estimated

litigation budget of $570,000 to handle all expert witnesses and depositions

and bring the case to trial.

      49.   On 2/7/2017, a representative of Rembrandt advised Chasan

that it was a “No” for Rembrandt, but he also provided contacts for four

other third-party funders that might be interested. Chasan began to reach

out to other third-party funding organizations.

      50.   On 2/14/2017, Chasan filed an Amended Complaint (ECF 16) 1

which was based on additional information he had obtained from Hamilton,




1
 All references to “ECF___” in this Complaint are to docket filings in
Hamilton v. Speight, et al., No. 17-cv-0169-AB, assigned to Judge Brody.
                                      13
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 14 of 87




and additional research into the GOW video games, and additional legal

research.   The Amended Complaint included the same six counts set forth in

the original complaint. The Amended Complaint expanded the liability

claims by alleging that the GOW video games either used Hamilton’s actual

voice or a “sound-alike” voice.

      51.   On 2/24/2017, through an attorney friend, Chasan was

introduced to another attorney who provided names of attorneys in other

law firms who might be interested in serving as co-counsel with Chasan and

bringing financing to the case. Chasan began to pursue these contacts while

at the same time speaking with several third-party funding organizations, in

order to arrange financing for Hamilton’s case.

      52.   On 3/8/2017, Chasan served Hamilton’s First Sets of Requests

for Production of Documents to Epic Games, Microsoft, and Speight. Among

other things, the Requests included: “10. All recordings, including outtakes,

of the ‘Cole Train’ voice that were used in the making of GOW-1, GOW-2,

GOW-3, GOW-J, and GOW-4.”

      53.   Also on 3/8/2017, Defendants Epic Games, Microsoft and

Speight filed a Motion to Dismiss the Amended Complaint (ECF 25) pursuant

to Fed. R. Civ. P. 12(b)(6).

      54.    Judge Brody had scheduled a pre-trial conference with counsel

to be held on March 29, 2017. Her procedures required Hamilton to submit

a settlement demand to Defendants.


                                      14
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 15 of 87




      55.   On 3/22/2017, Defendants Epic Games, Microsoft, and Speight

filed a motion to stay discovery (ECF 28).

      56.   Notwithstanding that it was difficult to frame a settlement

demand in Hamilton’s case before discovery had occurred, Chasan, with

Hamilton’s authorization, sent a letter to Van Arnam and McNamara on

3/24/2017, communicating Hamilton’s settlement demand of $7,500,000,

without prejudice to revision after discovery had occurred. Chasan stated in

his letter that he believed the Defendants’ motion to dismiss would be

denied in part and granted in part, but with leave to amend. Chasan

predicted the case would proceed.

      57.   On 3/28/2017, McNamara responded in writing to Chasan’s and

Hamilton’s 3/24/2017 settlement demand letter on behalf of Defendants Epic

Games, Microsoft and Speight. Among other things, McNamara stated the

$7,500,000 settlement demand had taken them aback, that their motion to

dismiss had merit, and that they had not found any evidence whatsoever

that Hamilton had anything to do with the development of the “Cole Train”

character in the GOW video games. McNamara concluded her letter, stating,

“we do not believe it would be constructive to respond with an offer in

response to a $7.5 million demand.”

      58.   Also on 3/28/2018, Chasan filed a brief in opposition (ECF 30) to

the Defendants’ Motion to Dismiss.    Chasan stated in the brief that Hamilton

intended to amend the complaint again, assuming leave to amend would be


                                      15
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 16 of 87




granted.

      59.   Counsel appeared before Judge Brody in her Chambers on

3/29/2017 for the scheduled pre-trial conference.   McNamara and Van

Arnam also appeared and outlined the Defendants’ position as to why they

believed the Amended Complaint should be dismissed. McNamara stated the

parties were very far apart regarding settlement, and that trying to force

negotiations at that stage would not be productive. Judge Brody said she

would grant Hamilton leave to amend his amended complaint again, and the

Defendants could then decide if they wanted to renew their motion to

dismiss. She also stated that she would stay discovery. After considering

the parties’ scheduling concerns, she issued a revised scheduling order (ECF

31) that memorialized her rulings in Chambers and set new deadlines.

      60.   Chasan filed Hamilton’s Second Amended Complaint (“SAC”) on

4/14/2017 (ECF 33). The SAC asserted five counts, as Hamilton, on

Chasan’s recommendation, decided to withdraw the Lanham Act count based

on § 43(a)(1)(B).   But significantly, the SAC added allegations that

Microsoft had sold the GOW video games bundled with the Xbox One

console, relying on the image and voice of “Cole Train.”   This allegation of

commercial exploitation was devised solely by Chasan, based on research

done by Chasan, and without any input from Hamilton, Conrad, Abdallah or

anyone else.

      61.   Defendants filed a Motion to Dismiss the SAC on 4/28/2017 (ECF


                                      16
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 17 of 87




35). Chasan filed Hamilton’s opposition brief (ECF 36). The Defendants filed

a reply brief (ECF 39), and with leave of court, Chasan filed Hamilton’s sur-

reply brief (ECF 42).

      62.     During the months Defendants’ Motion to Dismiss the SAC was

pending, Chasan suspended efforts to enlist a third-party litigation funder

and/or a co-counsel who could bring financing to the case because,

obviously, everyone wanted to know what the ruling would be on the motion

to dismiss.

      63.     In an Order entered December 18, 2017, Judge Brody denied the

motion to dismiss (ECF 43), and she issued another order setting case

management and discovery deadlines (ECF 44). In a footnote in ECF 43,

Judge Brody held there were factual issues regarding Defendants’ two main

contentions (First Amendment, and laches), and they could not be decided

on a motion to dismiss. Judge Brody did not dismiss any of the five counts

in the SAC.

      64.      Beginning 12/19/2017, Chasan reactivated his efforts to enlist

a third-party litigation funder and/or a co-counsel who could bring funding to

the case.

      65.     To the extent Chasan sought to enlist a co-counsel, it was

always on the basis that the 40 percent contingency of any settlement or

judgment would be split on an equal basis (20/20), with BJC Law and the

co-counsel splitting the work evenly going forward.


                                       17
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 18 of 87




      66.   On 12/28/2017, Chasan had a conference call with defense

counsel. It was agreed that Defendants could have an extension until

1/8/2018 to answer the SAC; that the parties would exchange their initial

Rule 26(a) disclosures on 1/17/2018; that Defendants would respond to

Hamilton’s First Sets of Requests for Production of Documents by 1/17/2018,

and that Defendants would take the lead in drafting a confidentiality order

for submission to the court.

      67.   On 1/7/2018, counsel for the parties participated in a

conference call with U.S. Magistrate Judge David Strawbridge (who had been

designated by Judge Brody to oversee settlement discussions). Microsoft’s

counsel, McNamara, stated the Defendants had strong defenses, and they

were interested in pursuing discovery at that point, not an early settlement

conference. Magistrate Judge Strawbridge declined to set up an early

settlement conference.

      68.   On 1/8/2018, the Defendants filed their Answers and Affirmative

Defenses (ECF 47, ECF 48). Generally, they asserted Lester Speight was the

voice actor for the “Cole Train” video game character, and that Hamilton was

not involved and was unknown to both Epic Games and Microsoft.

      69.   On 1/9/2018, Defendants served their First Set of

Interrogatories and First Set of Requests for Production of Documents to

Hamilton. In the ensuing weeks, Chasan met with Hamilton several times to

prepare responses to the Defendants’ discovery requests.


                                      18
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 19 of 87




      70.      On 1/17/2018, the parties served their Initial Rule 26(a)

disclosures.

      71.      Also on 1/17/2018, Defendants served their objections and

responses to Hamilton’s First Set of Requests for Production of Documents,

but no documents were physically produced at that time to Plaintiff.

      72.      On 1/19/2018, Chasan served Hamilton’s Second Set of

Requests for Production of Documents to Lester Speight.

      73.      On 1/25/2018, Van Arnam and McNamara emailed a “nasty”

letter to Chasan which asserted, inter alia, that Hamilton’s case was

baseless, that Hamilton and the forensic voice expert (Tom Owen) were

falsely or fraudulently asserting that Hamilton’s voice was used in the GOW

video games, and that Hamilton and Chasan should dismiss the case or face

sanctions and/or possibly a later case for wrongful use of civil proceedings.

This letter is attached hereto as Exh. C.

      74.      On 1/26/2018, Chasan emailed a responsive letter to Van Arnam

and McNamara, bluntly telling them, inter alia, they were a pair of bullies,

that they were embarrassed because they lost their motion to dismiss, that

Hamilton was sincere in his belief that it was his voice in the video games,

that the forensic voice expert Mr. Owen was also sincere in his opinions, that

neither Hamilton nor the voice expert was guilty of any fraud, that the

threats against Hamilton and Chasan were baseless, that Defendants could

challenge the voice expert’s opinions at trial, that Chasan had done nothing


                                         19
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 20 of 87




wrong in representing Hamilton so he could have his day in court, and that it

was Defense Counsel who elected to pursue expensive discovery rather than

explore an early settlement. Further, Chasan complained that their baseless

threats of sanctions and/or an action for wrongful use of civil proceedings

had caused him to put his malpractice carrier on notice of a potential claim.

This letter is attached hereto as Exh. D.

      75.   Later, but also on 1/26/2018, one of Microsoft’s counsel sent

Chasan an email with a draft confidentiality order.

      76.   On 1/27/2018, Chasan met with Hamilton in Bridgeport and

Norristown, PA to work on responses to the Defendants’ discovery requests.

At that time Chasan showed Hamilton the 1/25/2018 letter by McNamara

and Van Arnam (Exh. C) and Chasan’s 1/26/2018 reply letter (Exh. D).

Hamilton read the correspondence and expressed his gratitude that Chasan

had defended him forcefully.

      77.   Between 1/29/2018 and 2/15/2018, counsel for the parties

negotiated their differences on the draft confidentiality order, eventually

coming to agreement and submitting it to the Court on 2/15/2018.        Judge

Brody entered it as an Order of the Court on 2/20/2018 (ECF 50), clearing

the way for the parties to exchange their document productions, with

“Confidential” or “Confidential – Attorney’s Eyes Only” designations.

      78.   On 2/7/2018, Chasan served Hamilton’s Objections and Answers

to Defendant’s First Set of Interrogatories and First Set of Requests for


                                       20
        Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 21 of 87




Production of Documents. In Hamilton’s Answer to Interrogatory No. 3,

Hamilton identified over 50 witnesses who would testify that when they hear

the voice of “Cole Train,” they are hearing Hamilton.

      79.    On 2/15/2018, Chasan served Hamilton’s Second Set of

Requests for Production to Microsoft.    This set of document requests

focused mainly on the volume and value of sales of the GOW video games

bundled with the Xbox One console, and also “Cole Train” merchandise and

memorabilia, such as figurines.

      80.    During February 2018, counsel for the parties discussed a

proposed extension of discovery deadlines. There was agreement that there

should be an extension, but disagreement as to how much of an extension

there should be. Plaintiff Hamilton sought more generous extensions, and

the Defendants wanted them shorter.

      81.    On 2/16/2018, Chasan mailed a letter to Judge Brody with a

proposal for an extension of discovery deadlines (also stating Defendants’

position), and emailed copies to the Judge’s law clerk and opposing counsel.

      82.    On 2/20/2018, Speight served responses to Hamilton’s Second

Set of Requests for Production of Documents to Speight.

      83.    On 2/22/2018, Defendants filed a letter agreeing to the

proposed extensions suggested by Chasan (ECF 52). Their agreement was

motivated in part by the fact that Chasan had fractured a rib on 2/19/2018

in a fall while skiing.


                                        21
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 22 of 87




      84.     On 2/26/2018, the parties exchanged their document

productions. Chasan sent identical thumb drives of Hamilton’s and the voice

expert’s materials to counsel for Epic Games and Microsoft, and also to their

local counsel. Van Arnam sent a thumb drive with Epic Games’ document

production.    Microsoft counsel sent an external hard drive with Microsoft’s

document production. All parties marked numerous documents

“Confidential” under the Confidentiality Order.

      85.     On 2/27/2018, Chasan reviewed Epic Games’ document

production and was concerned that Epic Games had not made a complete

production.

      86.     On 2/28/2018, Chasan prepared Hamilton’s Second Set of

Requests for Production to Epic Games and served it.

      87.     On 2/28/2018, Judge Brody entered an amended scheduling

order (ECF 53) which set June 29, 2018 as the close of fact discovery, and

July 16, 2018 as the deadline for Plaintiff’s expert reports. These were the

dates suggested by Chasan and agreed to by Defendants.

      88.     On 3/1/2018, Chasan sent a “meet and confer” letter to Van

Arnam complaining about perceived deficiencies in Epic Games’ document

production.

      89.     On 3/2/2018, Chasan began reviewing Microsoft’s document

production, but needed assistance in navigating the materials on the

external hard drive. Chasan arranged a conversation on 3/5/2018 with a


                                       22
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 23 of 87




paralegal working for Microsoft to discuss accessing Microsoft’s documents.

The materials produced included hundreds of recordings by Lester Speight of

“Cole Train” dialogue in the GOW video games.

      90.   As of 3/2/2018, Chasan had contacted numerous third-party

litigation funders about funding Hamilton’s case, and had provided pertinent

case materials including pleadings, the briefing on the motion to dismiss, the

order denying the motion to dismiss, information about CONSOR and Wes

Anson as the potential damages experts, and the parties’ non-confidential

discovery responses.

      91.   Chasan could not tell the third-party litigation funders exactly

what the potential damages were because the expert analysis had not yet

been done. This made it difficult for the third-party litigation funders to

evaluate the risk-reward potential of the case.

      92.   As of 3/2/2018, Chasan had been turned down by the following

third-party litigation funders: Rembrandt, Lake Whillans, Burford, Therium,

Bentham IMF, Lex Shares, Contractor Litigation Funding, Woodsford, and

Bench Walk. Bench Walk had been located through Hamilton’s own efforts.

      93.   As of 3/2/2018, Chasan had discussed bringing in co-counsel

with funding with approximately seven different law firms, on the basis of

evenly splitting the contingency fee of any settlement or judgment but had

been unsuccessful. But as of 3/2/2018, one of the law firms was still

considering it, and was doing its due diligence investigation.


                                       23
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 24 of 87




      94.   Between 12/19/2017 and 3/2/2018, Chasan concentrated efforts

on soliciting five different law firms across the United States, including: (a)

Diamond McCarthy LLP; (b) Massey & Gail LLP; (c) Susman Godfrey LLP; (d)

Siprut P.C.; and (e) Ruyak Cherian, LLP.    As of 3/2/2018, the only one of

these five law firms still considering it was Ruyak Cherian, LLP.

      95.   To assist the solicited law firms in their due diligence

evaluations, Chasan arranged for separate conference calls for three of them

with Wes Anson and other CONSOR personnel to discuss how CONSOR

would go about evaluating damages in Hamilton’s case, based on discovery

to be produced by the Defendants, if CONSOR was retained.

      96.   As of 3/2/2018, and to the best of Chasan’s knowledge, the

Defendants were totally unaware of his efforts to enlist a third-party

litigation funding company and/or co-counsel who could provide funding for

Hamilton’s case, and were also unaware of his lack of success.

      97.   On 3/3/2018, Chasan met with Hamilton at Abdallah’s office and

discussed the status of discovery and other matters.

      98.   On 3/7/2018, an attorney from Ruyak Cherian, LLP contacted

Chasan and advised they were declining, but he gave Chasan the name of

Eva Shang at Legalist, Inc. (and her email address), another third-party

litigation funder, who he thought might be interested.

      99.   Chasan sent Eva Shang an email on 3/7/2018 stating he was

referred to her by the attorney at Ruyak Cherian, LLP and wanted to set up a


                                       24
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 25 of 87




phone call to discuss Hamilton’s matter.

      100. Also on 3/7/2018, Chasan received an unsolicited voice mail

message and an unsolicited email from an in-house attorney at Microsoft,

Isabella Fu, Esq., who wanted to discuss the case with Chasan.

      101. Chasan returned the call to Isabella Fu. Ms. Fu stated she

wanted to open a dialog about resolving the case. She was apologetic about

the “nasty” letter sent by Van Arnam and McNamara on 1/25/2018, and she

wanted to put it behind and start fresh. She stated that if a reasonable

number could be agreed to, there was a possibility of Microsoft settling the

case. She also stated that if the Plaintiff wanted an excessive number, there

would be no choice but to keep litigating.   The conversation was cordial and

productive, and Chasan stated he would meet with his client the next

Saturday (March 10) and get back to Fu the next week.

      102. Later, also on 3/7/2018, Chasan received an email from Eva

Shang inquiring about setting up a telephone call the next day. Chasan

responded by email, confirming his availability, and sent Shang and her

Senior Legal Assistant, Shannon Lingren, PDF copies of the SAC (and all of

its exhibits) (ECF 33), the order denying the motion to dismiss (ECF 43), and

the revised case management order (ECF 53).

      103. On 3/8/2018, Shannon Lingren contacted Chasan by phone and

discussed Hamilton’s case. As a result of the conversation, Chasan emailed

additional materials to Lingren including BJC Law’s Engagement Letter with


                                      25
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 26 of 87




Hamilton, Wes Anson’s CV and other information about CONSOR, all the

memoranda of law in support of and opposing the motion to dismiss (ECF

35, ECF 36, ECF 39, ECF 42), Hamilton’s Rule 26(a) Initial Disclosures and

discovery responses, the Defendants’ Answers (ECF 47, ECF 48), and the

“nasty” correspondence exchanged between counsel on Jan. 25-26, 2018

(Exhs. C and D).

      104. On 3/10/2018, Chasan met with Hamilton in the presence of

Abdallah at Abdallah’s chiropractic offices in Bridgeport, PA. Chasan

explained that the overture from Microsoft’s in-house counsel presented a

chance to settle the case and get something for it, especially since up until

then Chasan had had no success in enlisting the aid of a third-party funding

company. Chasan also explained that without funding, there was no chance

of getting a competent expert witness on damages before the close of

discovery, and then Hamilton would be facing summary judgment and/or

outright dismissal of his case. Chasan proposed submitting a demand to

Microsoft’s in-house counsel of $950,000, explaining he doubted it would be

accepted, but he felt it would be low enough to invite a counteroffer, and the

parties could negotiate something in between.

      105. Hamilton, in Abdallah’s presence, was not receptive to Chasan’s

analysis or suggestions. Hamilton stated his case was worth millions and

millions, and he would not authorize any settlement demand of less than

$7,500,000. Chasan said that that was the prior demand in March 2017,


                                      26
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 27 of 87




and it was promptly rejected then, and it would be rejected again, and there

would be no counter-offer. Chasan stressed that the demand had to be low

enough to invite a counter-offer, as otherwise the settlement negotiations

would shut down immediately, and Hamilton would have no path forward.

Chasan stressed that Microsoft had opened the door to settlement, and

Hamilton’s posturing would slam it shut.

      106. The discussion between Chasan and Hamilton (in Abdallah’s

presence) got heated and palpably angry. Chasan thought Hamilton was

being foolish and said so. Chasan threatened to write a letter to Judge

Brody asking for permission to withdraw based on a “fundamental

disagreement” with his client (as permitted by Pa. R. Prof. C. 1.16(b)).

      107. Later, also on 3/10/2018, Chasan did draft a letter to Judge

Brody and sent the draft via email to Abdallah to give to Hamilton.

However, Chasan never did send it to Judge Brody, and hoped the draft

letter by itself would encourage Hamilton to be more realistic.

      108. Soon after the 3/10/2018 argument between Chasan and

Hamilton, Hamilton began to “pound the pavement” in the Philadelphia area

in search of another attorney who would step in and take his case to trial,

seeking the millions and millions he thought it was worth. This effort by

Hamilton began immediately after the 3/10/2018 meeting with Chasan and

continued until March 19, 2018. He did not get anyone.

      109. On 3/12/2018, Chasan wrote another letter (Exh. E hereto) to


                                      27
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 28 of 87




Hamilton, which he emailed to Abdallah to give to Hamilton, to memorialize

the discussion and argument they had had on Saturday, March 10, regarding

settlement. Portions of the letter were blunt. But among other things,

Chasan said he would not seek to withdraw because Legalist, Inc. still had

the request for financing under consideration. The letter also stated that if

Hamilton had an expert report stating his damages were $10 or $15 million,

it might be justifiable to submit a high settlement demand. But without

funds to hire an expert, his case was worth zero.   Abdallah advised that

Hamilton did not pick up the letter for several days.

      110. Notwithstanding the friction between Chasan and Hamilton,

Chasan, in pursuit of diligent efforts on Hamilton’s behalf, reached out to

Legalist, Inc. personnel on Monday, 3/12/2018 to ascertain the status of

their evaluation.

      111. Also, on 3/12/2018, Chasan had another telephone call with Eva

Shang and Shannon Lingren of Legalist, Inc. regarding details of Hamilton’s

case. Shang said she had in mind introducing Chasan to another attorney to

partner with.

      112. Also, on 3/12/2018, Chasan emailed a message to Isabella Fu,

Microsoft’s in-house counsel, stating the he did not yet have a number from

Hamilton. What Chasan meant, but did not actually write, was that he did

not have a number from Hamilton that would further settlement

negotiations.


                                      28
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 29 of 87




         III. THE COMING OF JOHN PIERCE AND PBBPH LAW

      113. On 3/13/2018, Eva Shang sent an email to Chasan, stating:

“Just introducing you to John Pierce. He’s got an impressive resume and has

dealt with many high-profile cases in the past.

www.pierceburnsllp/team/john-m-pierce.php. I’ll let you two connect from

here.” Shang copied Pierce on the email.    As reflected in Pierce’s email

address, he was with Pierce Burns LLP.

      114.   Later, also on 3/13/2018, Chasan had a 20-minute phone call

with Pierce and his partner Beck about Hamilton’s case and the need for

third-party funding. Chasan stated he was willing to work with a co-counsel

on the basis of a 20/20 split of the 40 percent contingency if the co-counsel

could bring funding for the case. Pierce said he was interested, and also

stated he would contact Shannon Lingren to request that she forward the

materials that Chasan had sent to Legalist, Inc.

      115. On 3/14/2018, Pierce sent Chasan an email, stating: “We are

definitely interested in partnering up with you on this case. Do you have

time for a call around 4 pm or so to discuss further? I can definitely help on

the litigation finance front working with Legalist and/or other funders.”

      116. Chasan responded he was available at 4 PM, and Pierce replied,

copying his partners Price and Beck, who would likely join the call.

      117.   As a result of Pierce’s interest, Chasan shelved the dispute he

had had with Hamilton over settlement possibilities, and intended to join the


                                      29
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 30 of 87




call with Pierce, Price and Beck to present Hamilton’s case favorably, but

also with honesty and objectivity in view of the risks.

      118.   At the time of the 4 PM conference call with Pierce, Price and

Beck on 3/14/2018, it was clear that Pierce and colleagues had read a lot of

materials forwarded by Chasan to Legalist, Inc.    Pierce and colleagues were

enthusiastic to get on board. Price mentioned that he was familiar with the

GOW video games and the “Cole Train” character. Chasan discussed the

need for a top-notch damages expert and mentioned his contacts with Wes

Anson and CONSOR. Chasan said that CONSOR needed a $25,000 retainer,

albeit the work on an expert report might run between $175,000 and

$250,000.    Chasan said he estimated the expenses to bring the case to trial

were between $400,000 and $500,000. Chasan also mentioned the case

management order and discovery deadlines and emphasized there was no

time to lose. Chasan and Pierce agreed to get back in touch with Eva Shang

at Legalist, Inc.

      119. On 3/15/2018, Chasan emailed a message to Eva Shang that he

and Pierce were ready to move forward, and they wanted to finalize

arrangements with Legalist, Inc. Chasan copied Pierce on the email.

      120. Later, on 3/16/2018, Eva Shang responded with an email

apologizing for the confusion, and stating “We [Legalist, Inc.] are at present

not able to fund the case because of the uncertain damages proposition and

the high request, which is why we made the introduction to John, who would


                                       30
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 31 of 87




be able to help lift some of the burden off you as co-counsel instead.”

Shang copied Pierce on the email.

      121. Later, on 3/16/2018, Pierce emailed Chasan stating that his firm

could advance the funding, and that he had other sources of funding as well,

and he would draft an Engagement Agreement to reflect this.

      122. Chasan was very pleasantly surprised by Pierce’s enthusiasm,

especially because in the 48 hours that Pierce had been looking into

Hamilton’s case, he could not have had the time to do the extensive due

diligence that five other law firms did in declining Chasan’s efforts to recruit

their participation as co-counsel. For example, Pierce did not speak with

Wes Anson and CONSOR personnel to get their insights into the damages

evaluation.

      123.    Later, on 3/16/2018, Pierce and Chasan had a telephone

conversation. Pierce said he would be in New York City on March 19 for a

mediation, and he would like to go to Philadelphia on March 20 to meet with

Chasan and Hamilton and get an Engagement Agreement signed.

      124. Chasan followed the conversation with an email on 3/16/2018

supplying Pierce with some sample motions for pro hac vice admission to the

Federal Court in Philadelphia, and he urged speedy preparation of the pro

hac vice motions, in view of the 6/29/2018 discovery deadline.       Chasan

said he was looking forward to reviewing with Hamilton the draft

Engagement Agreement that Pierce would send.         Chasan mentioned the


                                       31
          Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 32 of 87




necessity of sending a $25,000 retainer to CONSOR, so that the damages

experts could get started.

      125. Pierce responded with an email on 3/16/2018 stating he

intended to send a draft Engagement Agreement that day, and that he could

get the $25,000 retainer wired to CONSOR by the end of the month, if not

before.

      126. At 7:08 PM EDT on 3/16/2018, Pierce emailed the draft

Engagement Agreement to Chasan. A copy is attached as Exh. F. It stated

it was an engagement between Hamilton and Pierce Bainbridge Beck Price &

Hecht LLP. Pierce stated in his email: “Looking forward to getting on board

with you!” Pierce followed with another email, explaining: “Note our firm

name is changing due to our extraordinary growth. The new web site will go

live next weekend.”

      127. Chasan emailed the draft PBBPH Law Engagement Agreement to

Abdallah and Conrad and requested that Abdallah supply it to Hamilton, and

let Hamilton know that there is now a source of funding, and that Chasan

needed to meet with Hamilton on 3/17/2018.

      128. After a preliminary review of the draft PBBPH Law Engagement

Agreement, Chasan emailed some comments to Pierce on 3/16/2018,

including that it “should probably state how it dovetails with my agreement

with Hamilton.” This was mentioned because the draft Engagement

Agreement stated PBBPH Law would get a 20% contingency of the net


                                        32
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 33 of 87




recovery, but it made no mention of BJC Law’s Engagement Letter with

Hamilton. Pierce followed with another email stating that changes could be

made easily, and it could specify dovetailing.   He added: “Feel free to

redline.”

      129.     Chasan sent Pierce an email on 3/17/2018 with detailed

comments on the draft Engagement Agreement and attached copies of BJC

Law’s Engagement Letter with Hamilton, and the Court’s Confidentiality

Order (ECF 50). Chasan made the following comments (among others):

            1. It’s really a three-way agreement, not a two-way
            agreement. Reading my EL [Engagement Letter] and your
            EA [Engagement Agreement] together, Skip gives up 40
            percent to me and 20 percent to you. Now that is not what
            we intend. So we have to make it read like we intend…..

            2. One area of conflict is Para. 10. You provide the client
            has the absolute right to accept or reject a settlement. My
            EL states that if he refuses a settlement offer that I
            recommend, I have the right to withdraw. So we have to
            harmonize this…..

            5. On communications with the client, Skip does not own a
            computer, and does not have an email account. He has a
            smart phone, but all email communications are routed thru
            Ray Abdallah’s chiropractic office.

            6. Who is the primary contact with Skip going forward? Me
            or you? This is something on which we have to be on the
            same page. We don’t want disputes based on Skip saying
            Chasan told me X but Pierce told me Y. (See para. 4 of your
            draft EA.)….

            8. On paragraph 8, costs and expenses, Hamilton to date
            has paid out about $6700 in costs. Would you reimburse
            that? If not, probably you should have a sentence excluding
            his advances (but noting he gets his expenses reimbursed
            from a settlement or judgment off the top).

                                        33
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 34 of 87




         9. Also on paragraph 8, I think you should mention that
         estimated expenses to take the case to trial are $400,000 to
         $500,000. If I were you, I would ask for a 150 percent
         return on your advances to compensate for the risk. Frankly,
         I think Skip would accept that, because he knows litigation
         funders get 300 percent return.

         10.      You should probably put in a term that you reserve
         the right to transfer the expense disbursements to any willing
         third-party funder, and the client should expect the third
         party funder to expect a return of 300 percent.

         11.     You should probably have a sentence that the
         advances of expenses are without recourse if (unhappily) the
         case goes south.

         12.     On conclusion of services, you should probably
         mention that client is not entitled to receive the defendants’
         confidential documents that are produced in discovery under
         the Confidentiality Agreement. See attached Confidentiality
         Agreement.

     130. Chasan did not meet with Hamilton on 3/17/2018 and was

unable to reach him by phone. However, Conrad was able to reach Hamilton

on 3/19/2018, and advised Chasan that Hamilton wanted to bring his friend

John Henderson (who is not an attorney) to the meeting with Pierce on

3/20/2018, but Henderson was unavailable, so Hamilton wanted the meeting

postponed.   Chasan requested Conrad to tell Hamilton that Pierce was

coming from California, that the meeting could not be postponed, and he

should not bring anyone to the meeting who was not his attorney. Conrad

relayed this message.

     131. Microsoft’s in-house counsel Isabella Fu emailed Chasan on

3/19/2018, requesting whether there was any update from Hamilton.

                                     34
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 35 of 87




Chasan, aware of the scheduled meeting with Pierce on Tuesday, March 20,

responded to Fu: “Nothing yet. There may be something by Wednesday or

Thursday.”

      132.   Chasan reached Hamilton by phone at about noon on

3/20/2018. Hamilton confirmed he would be at the meeting with Pierce later

that afternoon but stated he might bring someone. Chasan said he should

not bring anyone who was not his attorney.

      133. Hamilton arrived at Chasan’s office at about 3:00 PM on

3/20/2018, accompanied by his friend Troy Davis. Davis is not an attorney,

but Hamilton said he wanted Davis there to take notes.      Davis had been

listed as a potential lay person voice identification witness in Hamilton’s

answers to interrogatories.

      134. Pierce arrived at Chasan’s office approximately a half hour after

Hamilton and Davis, and all four met in the office suite conference room for

approximately 90 minutes. Particulars of Hamilton’s case were discussed,

and particulars of the Engagement Agreement were discussed. Pierce stated

his firm was capable of advancing $400,000 to $500,000 for litigation

expenses, even if a third-party litigation funder was not located. Pierce

stated his firm would likely reimburse Hamilton for the $6700 in expenses

that Hamilton had funded to date. (The $6700 included over $3500 that

Hamilton had paid his voice identification expert, Tom Owen.) Hamilton

reacted well to Pierce, and Pierce acknowledged the Engagement Agreement


                                       35
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 36 of 87




needed revision. Davis listened, but did not take any notes.

      135. After Hamilton and Davis left Chasan’s offices, Pierce asked if

there was a notary present in the suite who could attest his signature on a

contract.   There was, and the notary did attest Pierce’s signature on the

contract that Pierce provided. Chasan was present when the contract was

signed and attested. Pierce asked Chasan to scan the contract and email it

to him as a PDF, and Chasan did so.         The particular contract is attached as

Exh. G. It is a contract between Pravati Capital, LLC and PBBPH LLP, and is

titled “Law Firm Legal Funding Contract & Security Agreement.” Chasan did

not read it at the time. Soon thereafter, Pierce left for the Philadelphia

airport.

      136. Later in the evening on 3/20/2018, Microsoft’s counsel served

Microsoft’s Objections and Answers to Hamilton’s Second Set of Requests for

Production of Documents to Microsoft.       Chasan did an initial review of

Microsoft’s responses, and then forwarded the document via email to Pierce,

stating he was not satisfied with Microsoft’s responses to Requests Nos. 2, 6,

7, 18 and 19, as Microsoft stated it would not fully respond to those

requests.

      137. On 3/21/2018, Chasan drafted a “Meet-and-Confer” letter to

Microsoft’s counsel, in connection with Microsoft’s objections to Hamilton’s

Second Set of Requests for Production, as a preliminary to any discovery

motion. Chasan emailed the draft letter to Pierce, stating he wanted to send


                                       36
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 37 of 87




it out by March 23, but he also wanted to give Pierce an opportunity to

review it and make comments, as they would be working together.

      138. Hamilton left Chasan two voicemails early on 3/22/2018, stating

he wanted to have another conference with Pierce and Chasan and his

“team,” which would include John Henderson, his publicist, Jonathan Bridges

(a financial advisor), and his friend Nicholas Epps. After discussing all issues

in a conference call or another meeting, he wanted to make the decisions

relating to his case.   He also said he had left a voice mail for Pierce.

      139. Later, on 3/22/2018, Chasan spoke by phone with Pierce, and

expressed concern about Hamilton wanting to bring in his “team” of non-

lawyers. They also talked about revising the engagement agreement, and

getting it finalized, and Pierce said he intended to make revisions that day.

      140. Later, on 3/22/2018, Chasan reached Hamilton by phone.

Hamilton confirmed he wanted his “team” involved, but Chasan stated he

should rely solely on his lawyers. Hamilton said he would be able to sign the

revised engagement agreement as soon as Pierce sent it.

      141. As of 3/23/2018, Chasan had not received a revised engagement

agreement from Pierce, nor had he received any comments on the draft

“meet and confer” letter to Microsoft counsel. Chasan emailed Pierce

requesting the status, and Pierce responded late in the day that he was

swamped but would get to it later that evening or the next day.

      142. Also on 3/23/2018, Isabella Fu emailed Chasan again asking if


                                        37
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 38 of 87




they could talk Monday (March 26). She stated: “I think it would be good to

talk before further investment in this case.” Following exchange of emails

on scheduling, Chasan and Fu agreed to speak at 11:30 AM EDT on Tuesday,

March 27.

      143. On 3/24/2018 at 12:50 EDT, Pierce emailed Chasan, stating: “I

need to be out on the East Coast again next week. Can I swing by your

office first thing Monday to nail everything down? Will review meet and

confer letter this weekend.”   Chasan responded that he had an

appointment Monday morning, but he was available beginning at 2 PM, and

asked Pierce to send the revised draft engagement agreement ASAP.

      144. Chasan sent Pierce another email on 3/25/2018, stating: “We

need to finalize the agreement. We cannot expect any agreement from

defendants on another discovery extension. Just over three months to go.

No more time to lose. Make it short and simple. Incorporate my

engagement letter and put in the bare minimum to make it work. Thanks.”

      145. Pierce responded via email on 3/25/2018: “I will look at letter

today so we can get [it] out tomorrow but let's nail down engagement stuff

in afternoon in person. Can we meet at your office at something like 2 pm

just me and you for a couple hours?” Chasan replied, “Yes.”

      146. Pierce arrived at Chasan’s office shortly after 2 PM EDT on March

26. He did not have a revised engagement agreement. He stated he had

had telephone conversations with Hamilton, and Hamilton wanted him to


                                     38
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 39 of 87




take over the lead on the case. It was unclear whether Chasan would

remain as local counsel, but that possibility was discussed, and various

scenarios were discussed concerning the division of the contingent fee.

Chasan explained to Pierce that Hamilton’s recent dissatisfaction with

Chasan stemmed from their disagreement over how to posture a settlement

demand in response to the overture from Microsoft’s in-house counsel.

Chasan allowed Pierce to listen to a number of voice mail messages from

Hamilton in which Hamilton complained that a million dollars was not good

enough, and he needed a much more substantial sum. Chasan also gave

Pierce a copy of his 3/12/2018 letter to Hamilton (Exh. E, hereto), and

discussed it with Pierce, stating that it had evolved as a result of the

settlement overture from Microsoft’s General Counsel’s office.

      147.    Chasan also explained to Pierce the considerable professional

efforts he had made on behalf of Hamilton, and he provided Pierce with the

BJC Law monthly invoice to Hamilton, dated 3/8/2018, for accrued fees as of

2/28/2018, showing $295,127.35 owed to BJC Law.

      148. Chasan stated that despite his disagreement with Hamilton on

how to posture settlement negotiations, he had diligently presented

Hamilton’s case to Legalist, Inc., and to Pierce, in an effort to secure

litigation funding.

      149. Chasan told Pierce he had solicited approximately 10 third-party

litigation funders, and all had turned him down. Chasan named many of the


                                       39
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 40 of 87




third-party litigation funders, and Pierce said he was unfamiliar with Bench

Walk, and wrote it down for future reference.

      150. On the merits of the case, Chasan told Pierce that the

Defendants had evidence that Speight was the actual voice over actor for

“Cole Train,” and thus Hamilton’s case most likely had to be postured as a

“sound alike” case, alleging that Speight had imitated Hamilton’s voice.

However, anyone could see that if the “Cole Train” voice was not actually

Hamilton’s, as alleged in the original Complaint, the case would have much

less jury appeal.

      151. The engagement agreement was not finalized. The “meet-and-

confer” letter was not finalized.

      152. Chasan mentioned that he had a scheduled call to Microsoft’s in-

house counsel, Isabella Fu, the next day, and suggested he needed to

postpone it.

      153. Chasan and Pierce walked over to the Marathon Grill at 16th and

Sansom Streets in Philadelphia to get a bite to eat. Pierce discussed working

with Chasan on other matters in the future.     Pierce invited Chasan to

consider joining his growing firm as a contract attorney or employee. Pierce

stated he was looking to bolster his staff of attorneys with additional

experienced litigators.

      154. Pierce departed Chasan’s offices later in the afternoon on

3/26/2018, stating he was taking Uber to the Philadelphia airport.


                                       40
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 41 of 87




      155. Later, on 3/26/2018, at 7:33 PM, The American Lawyer posted

an article online, titled “Ex-Big Law Partner’s Boutique Has Both a New

Name, Office,” by Meghan Tribe (Exh. H). The article featured a photograph

of Pierce and described his prior sojourns with K&L Gates and Quinn

Emanuel, and stated his new firm, now known as Pierce Bainbridge Beck

Price & Hecht “has set up shop in New York after adding former Jones Day

and Quinn Emanuel associate Maxim Price….”       It stated Pierce’s boutique

had “brought on Beverly Hills-based solo practitioner James Bainbridge.”

      156. The American Lawyer article also stated Pierce had left K&L

Gates in 2016 to form Pierce Sergenian, “a boutique seeking to make a

name for itself on several high stakes contingency matters, including a battle

against Snapchat…..”

      157. The American Lawyer article also stated Pierce Sergenian had

“struck a deal with Scottsdale, Arizona-based litigation financier Pravati

Capital to become perhaps the first public example of a litigation funder

investing in a firm’s current and future contingency fee cases that it has

against large companies like Snap.”

      158. The American Lawyer article quoted Pierce: “[We’re] being very

aggressive in taking big contingency fee cases using litigation funding in a

pioneering way, which we’re doing.”

      159. The American Lawyer article also quoted Pierce on the expansion

plans of PBBPH Law: “We’re looking for Navy Seal, Army Ranger types –


                                       41
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 42 of 87




really aggressive litigators who want to be on a great platform and litigate

great cases.”

      160. The “Pierce Bainbridge Trial Lawyers” web site went “live” on or

about 3/26/2018.    Pierce’s biography on the web site (Exh. I) stated he

was the managing partner and quoted several articles extolling his acumen

as a trial lawyer. It also stated: “Mr. Pierce has successfully handled

contingent and alternative fee matters, often working with third party

litigation funders who assist individual and corporate clients to finance large,

meritorious plaintiff-side claims.”

      161. On 3/27/2018, Chasan emailed Isabella Fu, stating that he had

to postpone their scheduled conference call due to an emergency. It was a

pretext, but Chasan had nothing to propose.     Chasan also emailed to Pierce,

stating, inter alia, he had postponed the call with Ms. Fu, and adding: “Of

course, I still did not send the Meet-and-Confer letter that I had intended to

send last Friday. Getting a speedy resolution of the representation issues

with Skip Hamilton is an absolute necessity, as every minute of delay

prejudices his ability to complete discovery [to] put on an effective case.”

      162. Later, on 3/27/2018, Chasan sent another email to Pierce

stating: “I am still his only counsel of record. I am well aware of the case

management deadlines and discovery deadlines. I would have sent the Meet

and Confer letter to Microsoft last Friday, but delayed to give you an

opportunity to review and provide any input. I wasn’t expecting a lot of


                                       42
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 43 of 87




input, but I wanted to give you the courtesy….      So tomorrow I am sending

[Microsoft trial counsel] Ambika Doran the Meet and Confer letter and I will

remind her that the document production is overdue.        I see no reason to

delay any more, especially when I have no idea how long it will take to sort

out Plaintiff’s arrangements.”

      163. Pierce responded that evening with an email of his own, stating:

“Hi Bruce. Sorry for the delay in responding. Skip has actually decided to

cut ties altogether. He has signed a letter terminating the engagement and

would like us to take things over, including revising and sending the meet

and confer letter. He has asked me to send the termination letter along,

which I will do tonight or first thing in the morning.”   He followed that with

another email that he copied to Beck, stating: “Carolynn, can you please

send to Bruce?”

      164. The next morning, 3/28/2018, Beck emailed Chasan, attaching

Hamilton’s termination letter (Exh. B). See ante, ¶ 20.

      165. Upon information and belief, Beck met with Hamilton on March

26 or 27, 2018, somewhere in the Washington, D.C.-Philadelphia-New York

corridor, alone or with others, to get his signature on the termination letter

that was prepared by PBBPH Law.

      166. Per the Wayback Machine, the 3/28/2018 PBBPH Law web site,

https://web.archive.org/web/20180328034703/http//:www.piercebainbridge.com   (last

visited May 7, 2020) listed only eight persons in the PBBPH law firm “Team”:


                                        43
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 44 of 87




Pierce; Bainbridge; Beck; Price; Caroline Polisi; Allen Ho; Stacey Villagomez;

and Grace Chang. Upon information and belief, Chang was Chief of

Operations and Paralegal in Los Angeles; Allen Ho and Stacy Villagomez

were associate attorneys at Pierce Burns LLP and PBBPH Law in Los Angeles

in 2017-2018, who separated from the PBBPH Law in April 2018 and joined

other law firms; and Caroline Polisi was an attorney in the New York Office.

      167. Interestingly, name partner Hecht was not listed in the “Team”

on 3/28/2018. However, in a published written interview in Above the Law

on Jan. 8, 2019 (Exh. M), Hecht wrote that he and Max Price together had

approached Pierce about launching the New York office of PBBPH Law where

they would serve as co-chairs of the IP group. In addition, Hecht, in disciple

fashion, set forth Pierce’s “10 Commandments” that reflected the firm’s

“core values,” including, among others: “4. Every case is the entire firm’s

case and the case of every lawyer in it.” and “8. We gang tackle, swarm, and

crowd-source. The firm is a matrix.”    Near the end of the written interview,

Hecht wrote: “At Pierce Bainbridge, there are no secrets and there is no

curtain. We bring in business through sheer force of will.”

      168. Upon information and belief, Pierce kept his co-

managing partner Bainbridge and the other name partners fully informed

about developments in Hamilton’s “right of publicity” case, including the

March 20 and 26, 2018 meetings at offices of BJC Law, and also about

information received from Chasan, including Chasan’s 3/12/2018 letter to


                                       44
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 45 of 87




Hamilton (Exh. E). Pierce routinely sought their input and counsel.

      169. On information and belief, on 3/26/2018 and 3/27/2018, Pierce

misrepresented to Hamilton that Chasan was no longer interested in

representing him, and failed to mention that after Chasan had learned that

financing would be forthcoming, Chasan had been aggressively urging Pierce

to send a $25,000 deposit to CONSOR to get the damages experts on board

in view of the short fact discovery deadline, and had drafted a “meet-and-

confer” letter to Microsoft’s counsel regarding insufficient discovery

responses, and was urging quick pro hac vice motions to accelerate entry of

the PBBPH Law attorneys into the case to work jointly on discovery.

      170. Hamilton’s termination letter made no provision for payment of

BJC Law.

      171. In transmitting Hamilton’s termination letter, neither Pierce,

Beck, nor PBBPH Law made any provision for any payment to BJC Law.

      172. Neither Hamilton, Pierce, Beck nor PBBPH Law made any

provision for division of a contingency fee with BJC Law in the event of a

verdict or settlement of Hamilton’s case.

      173. On 3/28/2018, after receipt of Hamilton’s termination letter,

Chasan sent the following email to Beck and Pierce:

      Carolynn and John,

      1.     Most of my file is electronic. Probably the way to do this
      is to copy it to an external hard drive and send you the hard
      drive. However, there is a problem. My file includes the
      defendants’ confidential document productions. I cannot forward

                                       45
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 46 of 87




      those materials to you until you have entered your appearances.
      Otherwise I would be in violation of the Confidentiality Order. In
      any event, I would want payment for my time and expenses.

      2.    There are some paper materials that can be boxed and
      shipped. But again, I want payment for my time and expenses.

      3.     There is another problem, and a bigger problem. Per my
      Engagement Letter with Mr. Hamilton (copy attached), he is
      “obligated to pay us in full at our regular hourly rates and/or
      fixed fees for all of our past services and expenses.” See
      paragraph 11. Skip’s Termination Letter does not address how
      he will accomplish this. In my meeting with John on Monday
      [March 26], we discussed in general terms a buyout, but did not
      put anything down in writing. So we need to discuss this, and
      very fast. I may be amenable to releasing all claims against
      Skip and Pierce Bainbridge in return for full payment of my law
      firm’s outstanding invoices and current billings (currently
      estimated to be between $320,000 and $330,000).

      4.    I anticipate that even after you receive my file, you will
      need to speak to me about particulars in the file for a period of
      time, perhaps a month or more. That could be very time
      consuming on my part. I am amenable to working with you as
      needed, but at sufficient hourly rates.

      So, John, let’s continue the discussion we started on Monday,
      and work this out. Thanks.

      174. It was unknown to Chasan at the time, but Chasan learned later

from Conrad that Pierce had had a meeting with Hamilton and his “team”

(reportedly including John Henderson, Troy Davis, Nicholas Epps and others)

at the Marriott in West Conshohocken, PA on or about 3/26/2018. Pierce did

not mention this to Chasan.

      175. Conrad also reported to Chasan in due course that Pierce had

paid Hamilton approximately $6700 for his litigation costs (including

reimbursement of the $3500+ fee paid to Tom Owen, the forensic voice

                                      46
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 47 of 87




expert), and had set him up with an email account (and presumably a

computer), and paid for rental housing for Hamilton in the Los Angeles area,

where he could work with Hamilton near his offices.    Chasan would learn

much later that the rental property was in Thousand Oaks, CA, that

Hamilton’s son David also moved in, and Pierce hired David to work in the

PBBPH Law offices in Los Angeles.

      176.   On 3/29/2018, Isabella Fu emailed Chasan again about possible

settlement, and invited Chasan to get in touch. Chasan responded to the

email that day as follows: “Thank you for your patience. I am sorry I have

to be so obtuse (assuming ‘obtuse’ is a word that fits the situation). At this

time Mr. Hamilton has not authorized me to communicate a settlement

demand. I don’t know what else to say.”

      177.   On 4/2/2018, Chasan emailed Pierce and Beck a copy of

Hamilton’s invoice for the month of March 2018, showing an outstanding

cumulative indebtedness of $319,240.78. In another email sent that day,

Chasan again requested Pierce and Beck to resolve the issues mentioned in

Chasan’s 3/28/2018 email. See ante, ¶ 173.

      178. On 4/4/2018, Pierce sent an email to Chasan, with a copy to

Beck, stating: “I have an idea for wrapping up your engagement, and we

need to get admitted and substituted in. We will reach out to Microsoft's

counsel as well. What time works for you prior to 12:30 pm Eastern?”

      179. Pierce called Chasan later on 4/4/2018. He said PBBPH Law did


                                      47
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 48 of 87




not have the money to pay Chasan’s fees, but he had an idea. The idea was

to purchase an insurance policy that would fund Chasan’s fees at the

conclusion of the case.

      180. To Chasan, Pierce’s statement, that his firm did not have the

money to pay the attorney’s fees of BJC Law, was inconsistent with his

representation at the 3/20/2018 meeting that the firm would fund $400,000

to $500,000 in litigation expenses to take Hamilton’s case to trial.

      181. After the call, Pierce sent an email to Brett McDonald and James

Blick of The Judge Global Group, copying Chasan, and stating: “Would like

you to explain ATE products to him [Chasan]. We are taking a case over

from him (that Gears of War case I sent you the WaPo article on), and I

want to help client find a way to make sure the value of his time is

compensated. I think an ATE policy may be at least a part of a potential

solution here. Also, can you please shoot to Bruce some literature on ATE

insurance generally and perhaps on The Judge as well?”

      182.   On 4/5/2018, Chasan had a brief conference call with Van

Arnam and McNamara in response to their request to discuss the next steps

in discovery. McNamara advised she had received a voice mail message

several days before from Carolynn Beck advising that there would be a

substitution of counsel. Chasan stated it was his understanding that it would

be a complete substitution.

      183.   On 4/5/2018, Chasan had a 45-minute telephone call with


                                      48
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 49 of 87




Messrs. McDonald and Blick and came away with the impression that the

types of insurance they marketed were not a solution for payment of

Chasan’s legal fees. But they mentioned that Pierce had not yet submitted

an application, so nothing had been submitted to underwriting.

      184.   Later, on 4/5/2018, Chasan sent an email to Pierce with a

memo summarizing the outcome of his conversation with Messrs. McDonald

and Blick. As the insurance avenue did not look promising, Chasan

suggested that PBBPH Law and its partners pay the $319,240.78 in unpaid

fees, but on an instalment basis over 12 months, and with personal

guarantees of the partners.   Chasan offered to give PBBPH Law and its

partners a full release. Chasan also proposed venue for any collection suit in

Philadelphia, with the creditor having the right to be awarded reasonable

attorney’s fees.

      185.   Chasan stated in the 4/5/2018 memo that if PBBPH Law was

willing to finance the case with $400,000 to $500,000 of funding, for a 20

percent stake in the contingency, then the firm should be willing to pay an

additional $320,000 to BJC Law for a full 40 percent stake in the

contingency.

      186.   On 4/9/2018, Chasan emailed Pierce regarding the status of the

request for payment of attorney’s fees, but Pierce did not respond.

      187.   On 4/11/2018, McNamara emailed Chasan that she had had a

conversation on 4/9/2018 with Beck, and Beck confirmed there would be a


                                      49
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 50 of 87




substitution of counsel.

      188.   On 4/12/2018, Brett McDonald emailed Chasan, in response to

Chasan’s inquiry, that Pierce had not yet submitted an insurance application,

and he (McDonald) believed the attorney’s fee indebtedness would not be

insurable.

      189.   On 4/12/2018, Chasan emailed Pierce and Beck inquiring, inter

alia, about payment of his attorney’s fees, when they intended to enter their

appearances in Hamilton’s case, and requesting to set up a telephone call.

Neither Pierce nor Beck responded.

      190.   On 4/19/2018, Chasan emailed Pierce and Beck again, inquiring

whether they intended to resolve the attorney’s fees issue amicably. This

time Pierce responded, stating that his firm had no contractual relationship

with Chasan, and anything he did to assist Chasan in getting paid was

“gratuitous.” As a result of this exchange, which was obviously impolite,

Chasan concluded that Pierce and PBBPH Law had no intentions of paying his

attorney’s fees.

      191.   On 4/20/2018 two attorneys from Stradley Ronon Stevens &

Young, LLP (Joe N. Nguyen, partner, and Benjamin E. Gordon, associate), of

Philadelphia, entered appearances for Lenwood Hamilton (ECF 54, ECF 55).

      192.   Based on custom and practice, it is inferable that the Stradley

Ronon attorneys would not be working on contingency, but instead at hourly

rates, and would earn substantial attorney’s fees while working as local


                                      50
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 51 of 87




counsel for Hamilton.

      193.   According to their respective law firm web sites biographies,

both Joe N. Nguyen and Beck are members of the National Asian Pacific

American Bar Association, and it is thus inferred that their participation in

that organization led to the referral of the Hamilton case to Nguyen.

      194.   Hamilton has no resources to pay hourly rates; it is therefore

inferred the Stradley Ronon lawyers were retained directly by PBBPH Law.

      195. On 4/26/2018, the Stradley Ronon attorneys filed motions for

pro hac vice admission in Hamilton’s “right of publicity” case for Pierce, Beck

and Price (ECF 56, ECF 57, and ECF 58), respectively. Later they would do

so for other PBBPH lawyers, including Hecht (ECF 93, 94).

      196. On 4/26/2018, Chasan filed his Withdrawal of Appearance on

behalf of Hamilton (ECF 59).

              IV. THE PRAVATI – PBBPH LAW AGREEMENT

      197. While the Pravati - PBBPH Law Agreement (Exh. G) is attached

as an exhibit to this Complaint, and speaks for itself, certain key provisions

are summarized here, without prejudice to the entire Agreement, to give

greater context to Plaintiffs’ claims.

      198. It is assumed that Pravati countersigned the Agreement (which

is obviously one of its own forms) after Pierce affixed his signature on

3/20/2018 in Philadelphia before a public notary.

      199. Based on The American Lawyer article (Exh. H), the Pravati –


                                         51
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 52 of 87




PBBPH Law Agreement appears to be a re-do of similar agreements that

Pravati had with Pierce’s prior law firms, including Pierce Sergenian and

Pierce Burns.

      200.   In the Agreement (Exh. G), Pravati agreed to make legal

funding to PBBPH Law secured by contingency fees and expense

reimbursements in connection with a portfolio of current and future cases.

(Exh. G, p. 1; p. 6, ¶ 5). PBBPH Law granted Pravati a perfected first

priority security interest in the proceeds from the portfolio. (Id.). PBBPH

Law had the right and responsibility to make all legal and strategic decisions

in the handling or settlement of the portfolio. (Id.).

      201.   Page 18 of the Agreement had “Schedule B” which comprised a

list of 19 matters (clients) then being handled by PBBPH Law that were

subject to Pravati’s security interest and said list could be amended from

time to time. In fact, PBBPH Law was required to revise and update

Schedule B when it acquired additional future cases.     (Exh. G, p. 6, ¶ 5).

      202. Pages 3-4 of the Agreement defined circumstances (i – xiv)

when PBBPH Law would be in default. No. (ii) refers to circumstances when

PBBPH Law transfers or encumbers its interest in any case to another law

firm, including the right to fees; but it is not a default if PBBPH Law

abandons a client, or if the client terminates PBBPH Law and grants to

another law firm a contingency fee, provided PBBPH Law “continues

thereafter in good faith and in a commercially reasonable manner to pursue


                                       52
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 53 of 87




collection of the contingency fee earned by [PBBPH Law] in connection with

such Case prior to such abandonment or termination.”

      203.   Page 8, ¶ 10 further specified Pravati’s remedies in the event

PBBPH Law is discharged from a case. It states “PRAVATI shall have the

right to protect its interest … in the continuation of the Client’s case ensuring

that PRAVATI automatically and immediately receives any fees and costs

payable to [PBBPH Law].”

      204.   Page 5, ¶¶ 3-4 of the Agreement made clear that advances and

payments from Pravati to PBBPH Law may be used for, inter alia, the law

firm’s operating expenses, or to refinance the law firm’s existing debt, or to

pay federal, state and/or local taxes.

      205.   At pages 6-7, ¶ 6, the Agreement provided that PBBPH Law and

Pravati each receive 50 percent of the proceeds earned on each case.

      206.   At page 14, ¶ 25, the Agreement specified that PBBPH Law will

indemnify and defend Pravati, and hold Pravati harmless “against any and all

liability….damages….causes of action, claims and/or judgments …”

      207.   Schedule A (“Term Sheet”), at p. 17 of the Agreement, listed

the total advanced to PBBPH Law as $327,700 “Per This Agreement,” and

“Total Amount Funded Thus Far Per All Prior Agreements Against the

Collateral List of Cases in Schedule B - $1,172,200.00.”

      208.   Pages 20-25 of the Agreement was Schedule D, a “Limited

Guarantee Agreement” signed by Pierce.


                                         53
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 54 of 87




      209.    Pages 26-27 of the Agreement was Schedule E, “Non-Disclosure

Agreement.”

      210.    On information and belief, based on published materials which

became known to Chasan much, much later, Pierce and Beck provided

Pravati Capital with a memorandum on or about May 6, 2018, stating that

Hamilton’s “right of publicity” case was worth a huge sum of money, possibly

$1,000,000,000 ($1 billion) in damages. Pierce used this memorandum to

solicit funding from Pravati Capital to support the financing of Hamilton’s

case, and also to fund salaries of attorneys then at PBBPH Law and also

attorneys that PBBPH Law intended to hire.

      211.    Also on information and belief, based on published materials

which became known to Chasan much, much later, Pierce and partners used

the May 6, 2018 memorandum to Pravati Capital as a recruitment tool in

soliciting other attorneys to join PBBPH Law.

      212. In Chasan’s view, and upon information and belief, the May 6,

2018 memorandum that Pierce submitted to Pravati Capital grossly

exaggerated the merit and value of Hamilton’s “right of publicity” case. Also

on information and belief, Pierce did not provide Pravati Capital with more

sober assessments of the case, such as the Van Arnum-McNamara “nasty”

letter dated January 25, 2018 (Exh. C), or Chasan’s March 12, 2018 letter

addressed to Hamilton (Exh. E).




                                      54
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 55 of 87




          IV.    FAILED SETTLEMENT NEGOTIATIONS; THREATS; ETC.

      213. On 4/27/2018, Chasan notified Pierce by email that he and BJC

Law were preparing to file a complaint against at least PBBPH Law to recover

legal fees for BJC Law’s representation of Hamilton.

      214.      On 4/30/2018, Pierce initiated settlement negotiations to

dissuade Chasan from filing suit.    His email began with a threat: “This e-

mail is to advise you that Skip Hamilton has now authorized Pierce

Bainbridge to file, on his behalf, a multi-million dollar, eight-figure legal

malpractice action against you.”

      215. On 4/30/2018, Chasan responded to Pierce’s email, stating: “If

you are not already aware, a malpractice case in Pennsylvania has to be

supported by a certificate of merit. I am doubtful you will ever be able to

get such a certificate from a detached, qualified professional.” But further,

Chasan outlined specific terms for a settlement.

      216. On 5/1/2018, Pierce sent a lengthy email to Chasan which

included a counter-proposal for settlement.     However, the email also made

mention of “Mr. Hamilton’s [potential] malpractice and breach of fiduciary

duty lawsuit against you [Chasan].”     There was no explanation by Pierce at

that time what he meant by “malpractice” or “breach of fiduciary duty.”

      217. On 5/5/2018, Beck emailed Chasan, copying Pierce and Price,

requesting transfer of Hamilton’s complete file by 5/8/2018. On 5/6/2018,

Chasan responded to Beck, copying Pierce and Price, stating that he believed


                                        55
          Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 56 of 87




he could have the paper files assembled and inventoried in 8 to 10 boxes by

5/11/2018, and that the boxes and electronic files could all be transferred to

the Stradley Ronon attorneys on that date. However, it was estimated that

the work, including preparation of inventories of the boxes, would require

approximately 8 hours of attorney time, and Chasan requested to be

compensated at a $450 hourly rate for the labor involved, with a wire

deposit of $3600.00 to the BJC Law IOLTA account in advance.

         218. On 5/8/2018, Chasan followed up with an email to Pierce,

copying Beck and Price, advising of the IOLTA account routing number and

account number. Pierce responded by email that he would handle it that

day, copying Beck and Price. In another email that day, Pierce instructed

one of the office employees to handle the deposit, copying Chasan, Beck and

Price.

         219. As of 5/10/2018, the deposit still had not been made. Chasan

sent several emails on 5/10/2018 to Pierce, Beck and Price inquiring what

the delay was, and also attached a photograph of the boxes that were

assembled for transfer.

         220. On 5/11/2018, at 6 AM, Chasan sent Pierce an email, copying

Beck and Price, stating the deposit still had not been made, and it had to be

made before the transfer could occur. Beck sent Chasan an email at 9:18

AM, copying Pierce and Price, stating that the PBBPH Law office was in the

process of arranging the deposit, but notwithstanding, Chasan was required


                                        56
          Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 57 of 87




to complete the transfer that afternoon as scheduled.    Chasan responded to

all three at 9:22 AM: “Make this simple and easy and right. Get me the

$3600 before 2 PM. I devoted substantial work to the project this week

(over 8 hours) in view of John Pierce’s several emails since Sunday that a

wire transfer would be made. IT IS OVERDUE.” Price responded at 9:47

AM, copying Beck and Pierce, stating that three partners had promised to

make the payment, and Chasan should ethically transfer the file at 2 PM to

the Stradley Ronon attorneys “with the understanding that the $3600 will

come when we are able and ready to pay it.” Chasan responded to Price,

Beck and Pierce at 9:50 AM: “I AM NOT CHASING THIS MONEY. GET

STRADLEY TO ADVANCE THE FUNDS TODAY AND YOU CAN REIMBURSE

THEM. DON’T LECTURE ME ABOUT ETHICS.” At about 10:45 AM, Pierce

made the wire transfer himself and sent confirmation to Chasan shortly

after.

         221. On 5/11/2018, at 2 PM, per agreement and appointment with

PBBPH Law, Chasan met with attorneys from Stradley Ronon to transfer his

paper and electronic files relating to Hamilton’s case. At that point, pro hac

vice admissions had been granted, and the PBBPH Law and Stradley Ronon

attorneys were all bound by the Confidentiality Order (ECF 50).

         222. Over the next several weeks, Chasan and Pierce traded differing

settlement proposals regarding Chasan’s demand for attorney’s fees. In a

memo to Chasan dated 5/21/2018, Pierce outlined another threat if the


                                        57
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 58 of 87




parties did not settle: “[W]e will likely defend against you by filing a cross-

complaint, claiming, among other things, that your failure to bring the

critical causes of action for fraud, intentional concealment, and negligent

misrepresentation with a concomitant demand for disgorgement of unjust

enrichment (profits), plus pre-judgment interest – all based on these three

new causes of action – combined with your failure to discover critical

information through the discovery process, has seriously harmed the case

and overall recovery,” and thus, Chasan would be “entitled to nothing.”

While this explained what Pierce meant by “malpractice,” it did not explain

what he meant by “breach of fiduciary duty.”

      223. Chasan responded via email on 5/21/2018: “if you and Hamilton

believe that Epic Games, Microsoft and/or Speight are guilty of fraud,

intentional concealment, and/or negligent misrepresentation, you are

welcome to serve discovery to them now to obtain evidence (and take

depositions) to support those theories of recovery, and you are welcome to

file a motion for leave to amend the Second Amended Complaint once again.

I am not stopping you. Discovery is still open. Good luck with those far-

fetched theories.”

      224. After 5/21/2018, Chasan and Pierce continued to trade

settlement proposals.

      225. On 6/15/2018, just 14 days before the fact-discovery cut-off

date, Pierce filed a motion and declaration in Hamilton’s “right of publicity”


                                       58
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 59 of 87




case seeking an extension of discovery deadlines for several months to

enable himself and his PBBPH Law colleagues to develop evidence that would

support a Third Amended Complaint alleging fraud, intentional concealment

and negligent misrepresentation. (ECF 63, ECF 63-1, ¶¶ 4-5).

      226. In the Memorandum of Law in support of the motion for

discovery extensions, Pierce argued, inter alia, that Hamilton’s request was

occasioned by an injury to his former counsel (Chasan): (1) “In late

February 2018, former counsel for the plaintiff notified the court that he had

suffered an injury, could not engage in discovery, and requested a short

continuance to accommodate his condition.” (ECF 63-2 at page 4 of 9); and

(2) “[T]he defendants were not disabled…from continuing to engage in

discovery while plaintiff’s prior counsel was disabled for approximately 70

days…” (ECF 63-2 at page 5 of 9).

      227. Pierce also argued: “The plaintiff’s new counsel believes there is

much needed evidence that will be obtained from discovery that is related to

the above-stated three new causes of action, which plaintiff’s prior counsel

[Chasan] had not directly explored.”    (ECF 63-2 at page 8 of 9) (italics

added).

      228. Pierce’s statements that Hamilton was hampered in discovery for

70 days due to Chasan’s injury were knowingly false.

      229. Chasan had proposed an extension of discovery deadlines via a

letter to Judge Brody on 2/16/2018. (ECF 51 at pages 3, 4, and 5). See


                                       59
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 60 of 87




ante, ¶¶ 80-81.    On 2/21/2018, Chasan notified Judge Brody and opposing

counsel via email that he suffered a broken rib in a skiing accident on

Monday, 2/19/2018. (ECF 51 at page 1 of 5). Chasan’s email said he had

some pain, but it did not say he was disabled from participating in discovery.

(Id.). Per letter dated 2/22/2018, counsel for defendants agreed to the

revised proposed deadlines in Chasan’s 2/16/2018 letter to Judge Brody.

(ECF 52).   See ante, ¶ 83.

      230. Chasan produced Hamilton’s document production on 2/26/2018

and sent a “meet and confer” to counsel for Epic Games on 3/1/2018.         See

ante at ¶¶ 84-85, 88. Chasan also drafted a “meet and confer” letter to

Microsoft’s counsel on 3/21/2018. See ante at ¶¶ 136-137. Chasan met

with Pierce in person on 3/20/2018 and again on 3/26/2018.        See ante at

¶¶ 134, 146. Chasan was not in any disabling condition due to the broken

rib he suffered on 2/19/2018, and Pierce could readily see that.     In fact, on

3/26/2018, Chasan and Pierce left Chasan’s office at 1500 JFK Boulevard

and walked to the Marathon Grill at 16th and Sansom Streets, where they

ordered food. See ante at ¶ 153.    The representation to the court by Pierce

that Chasan was “disabled for approximately 70 days” was entirely and

knowingly false.

      231. Chasan did no further work on discovery as of the time he was

terminated by Hamilton on 3/28/2018.       In fact, later that day, Microsoft

emailed Chasan with directions for accessing Microsoft’s documents “in the


                                      60
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 61 of 87




cloud” produced in response to Hamilton’s Second Set of Requests for

Production of Documents and Things, which Chasan had served on

2/15/2018. See ante at ¶ 79. Chasan saved the 3/28/2018 email message

from Microsoft in his “Hamilton” file but did not look at the documents

produced by Microsoft because he had been terminated.      Chasan’s decision

not to look at the documents had nothing to do with his non-disabling

fractured rib, which was healing as expected.

      232.   Pierce’s seeking a discovery extension only two weeks before

the cut-off of fact discovery was premised on his false statement that

Chasan was unable to work on discovery due to his rib fracture, and on an

implicit argument that Chasan had been negligent in not pursuing discovery

relevant to fraud, intentional concealment, and negligent misrepresentation,

and thus Hamilton was prejudiced by Chasan’s alleged negligence (in

addition to the skiing injury), in the event Judge Brody did not grant the

requested, belated extension of discovery deadlines.

      233.   Pierce’s motivation in falsely representing that Chasan was

physically disabled from pursuing discovery for 70 days was to cover his own

failure to pursue discovery promptly upon Chasan’s termination by Hamilton,

while he searched for a new local counsel, moved for his own pro hac vice

admission, and arranged the transfer of Chasan’s “Hamilton” file.

      234.   Had Pierce wanted to work with Chasan, as Chasan had invited

in March 2018, his pro hac vice application could have been filed by Chasan


                                      61
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 62 of 87




before the end of March 2018.

      235.   Any prejudice to Hamilton due to Pierce’s weeks-later retention

of Stradley Ronon, and his weeks-later filing for pro hac vice admission, and

his weeks-later acquisition of Hamilton’s file transferred by Chasan, was due

solely to litigation choices made by Pierce.

      236. On 6/26/2018, a recently hired PBBPH Law attorney in the New

York office, Vanessa Biondo, left a voice mail for Chasan requesting

information about discovery in Hamilton’s case. Chasan did not return the

call. Upon information and belief, Biondo was assigned to work on the case

by Beck.

      237. On June 28, 2018, Judge Brody entered an Order granting in

part Hamilton’s motion for an extension of discovery deadlines (ECF 65), and

on July 2, 2018, she entered an amended scheduling order (ECF 66)

extending the deadline for fact discovery to September 28, 2018.

      238.   Thereafter PBBPH Law and Beck assigned numerous additional

attorneys to conduct depositions of Lester Speight and past and present

employees of Epic Games and Microsoft, and to aggressively pursue

additional document discovery from the Defendants. Newly hired PBBPH

Law attorneys Vanessa Biondo, Jonathan Sorkowitz, and Yi Wen Wu, applied

for pro hac vice admission on 8/1/2018 (ECF 67, ECF, 68, ECF 69), and were

duly admitted. Another new PBBPH Law attorney, Claiborne Hane applied on

8/31/2018 (ECF 76) and was duly admitted.      Upon information and belief,


                                       62
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 63 of 87




the average annual salary of Biondo, Sorkowitz, Wen Wu and Hane was over

$200,000.

     239.      In a brief in support of a discovery motion, filed on

8/31/2018, Pierce and PBBPH Law asserted “the damages … are therefore in

the nine figures,” especially in view of sales of the GOW video games with

bundled products.   (ECF 77-16 at 15).

     240.   On September 15, 2018, it appeared that Chasan and Pierce

had agreed to settle Chasan’s claim for attorney’s fees for $160,000. Pierce

tasked Bainbridge to work with Chasan to wrap things up “swiftly.”

However, in later weeks, this “settlement” foundered allegedly over

disagreements about mutual releases.

     241.   On September 25, 2018, Judge Brody held a hearing on

Hamilton’s discovery motion to obtain an extensive review of Microsoft’s and

Epic Games’ electronic files, which the defendants were resisting on the

basis of cost and lack of good cause. Vanessa Biondo was the principal

spokesperson on behalf of Hamilton. During the arguments, counsel

commented on the results of about 10 depositions, and Judge Brody

remarked to Biondo, “I haven’t seen anything that says to me you have a

scintilla of a case. That’s the problem.” Judge Brody then said she would

not order the full extent of what Biondo requested and would not extend the

discovery deadline beyond October 5, 2018.

     242. On October 25, 2018, after the close of fact discovery, Pierce,


                                      63
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 64 of 87




Beck, Price and Hecht filed Hamilton’s Motion for Leave to File a Third

Amended Complaint (ECF 95) and included a Memorandum of Law (ECF 95-

1) and Affidavit by Pierce (ECF 95-2) with a mark-up of Hamilton’s First

Amended Complaint that was proposed as the Third Amended Complaint.

The mark-up deleted the Lanham Act counts and proposed the addition of a

new Count for “Intentional Non-Disclosure.” The proposed Third Amended

Complaint also included language regarding Microsoft’s sale of GOW games

bundled with Xbox One consoles, as had been alleged in the SAC.        Upon

information and belief, attorneys Biondo and Sorkowitz did not support the

filing of this motion for leave to amend, and their names were not

subscribed to the motion.

      243.   The proposed new Count for “Intentional Non-Disclosure” was

akin to the cause of action for “intentional concealment” that Chasan had

allegedly negligently failed to plead, as outlined in Pierce’s May 21, 2018

email to Chasan (“failure to bring the critical causes of action for fraud,

intentional concealment, and negligent misrepresentation”), ante at ¶ 222.

The proposed Third Amended Complaint did not include counts for “fraud” or

“negligent misrepresentation,” presumably because the discovery conducted

by PBBPH Law did not develop evidence to support such claims.

      244.   On October 30, 2018, in exchanging emails with Chasan about

mutual releases regarding payment by PBBPH Law of $160,000 to BJC Law,

to settle Chasan’s claims for attorney’s fees, Bainbridge proposed that


                                       64
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 65 of 87




Chasan kickback $30,000 to Hamilton to make the deal more palatable to

Hamilton, and to secure Hamilton’s signature on a mutual release.

      245. Chasan regarded the $30,000 kickback suggestion as meritless

and ridiculous, as Chasan did not consider that Hamilton had any viable

claim for malpractice against him. Nevertheless, in an effort to move the

matter to a conclusion, on November 2, 2018, Chasan emailed to Bainbridge

that he was willing to pay Hamilton a $10,000 kickback just to get it done,

and asked Bainbridge to propose this to Hamilton.

      246.   On November 15, 2018, Pierce emailed Chasan advising that

the settlement negotiations had failed, seemingly confirming that Hamilton

supposedly refused to sign a mutual release. He wrote Bainbridge would

follow up with more details.   He added he might see Chasan again in court if

PBBPH Law needed to sue Chasan for “repeated breached of fiduciary duty”

to Hamilton. He copied Bainbridge, Beck and one other partner, Douglas

Curran.

      247. Later in the afternoon on Nov. 15, 2018, Bainbridge sent Chasan

a lengthy email which, for the first time, elaborated on the “breach of

fiduciary duty” allegation. Bainbridge wrote: “Pierce Bainbridge believes

that you breached your fiduciary duties to Skip when you sent him your

March 12, 2018, letter that clearly attempted to unduly pressure Skip into

either accepting your general thinking about a framework for settlement

discussions or accepting that you would no longer be putting your energies


                                      65
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 66 of 87




into Skip’s case and that you might even write to Judge Brody seeking leave

to withdraw, even though you had signed an engagement agreement with

Skip whereby you accepted to diligently represent Skip to the end of the

case on a contingency-fee basis.”

      248.   Bainbridge’s analysis was flawed by deliberate omission of

pertinent facts including: (a) Chasan was not contractually obligated to fund

Hamilton’s case – it was Hamilton’s responsibility; (b) as of March 12, 2018,

diligent efforts by Chasan to find a third party funder had failed; (c) without

funding, there was no way to hire experts to support Hamilton’s case or

even engage in significant fact discovery; (d) there was a fact discovery

deadline of June 29, 2018, less than four months away, and Microsoft and

Epic Games had signaled they would oppose further extensions; (e) Chasan

believed that the settlement overture by Microsoft made sense to pursue

and was in Hamilton’s best interests as well as his own, and any suggestion

of conflict of interest was ill-founded because Chasan was not pursuing the

agenda of some other client that had a conflict with Hamilton; (f) the

Pennsylvania Rules of Professional Conduct permit an attorney to seek leave

to withdraw if there is a “fundamental disagreement” with the client; (g)

Chasan never presented Microsoft and its co-defendants with a settlement

demand that Hamilton did not authorize; and (h) Chasan did in fact continue

to pursue third party funding with Legalist, Inc. on Hamilton’s behalf.

      249. Upon information and belief, Bainbridge and Pierce were the co-


                                       66
         Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 67 of 87




architects of the “breach of fiduciary duty” allegation, and they used it to

influence Hamilton not only to drop Chasan, but to threaten Chasan with an

eight-figure malpractice case, and it also served as a pretext for backing out

of the $160,000 settlement that Pierce himself had proposed in September

2018.    Upon information and belief, Beck, Price and Hecht were also co-

architects of the allegation, or ratified it.

        250.   Pierce’s threat to sue Chasan on behalf of Hamilton for “breach

of fiduciary duty” was baseless because: (a) Chasan’s efforts with Legalist,

Inc. and Pierce in fact resulted in getting Hamilton funding for his case,

which Hamilton needed and wanted; (b) after Chasan was terminated, the

outcome of Hamilton’s “right of publicity” case was entirely within the

handling of Pierce and PBBPH Law; and (c) in view of the foregoing,

Hamilton had no provable damages to assert against Chasan, assuming he

could allege “breach of fiduciary duty.”

        251. On December 18, 2018, Judge Brody heard oral argument in

open court on Hamilton’s motion for leave to file a Third Amended

Complaint. Hecht argued the motion for Hamilton. Chasan attended the

arguments. Judge Brody requested or directed Hecht to speak with Chasan

about resolving the settlement enforcement action filed by BJC Law and

Chasan on December 14, 2018. During the conversation, Hecht threatened

to tarnish Chasan by exposing the “pig letter” (Exh. E). Hecht and Chasan

did not resolve anything.


                                         67
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 68 of 87




      252.   On January 10, 2019, Judge Brody entered an Order and

Memorandum Opinion holding that Hamilton was granted leave to drop the

Lanham Act count in the SAC, but denying leave to amend to add a count for

“Intentional Non-Disclosure,” as Hamilton had not shown there was evidence

to meet all the elements of such a claim. (ECF 105, 106).

      253.   On February 1, 2019, the Defendants filed a Motion for

Summary Judgment. (ECF 109, 110, 111). One of the attachments was the

transcript of the September 21, 2018 deposition of Lenwood Hamilton (ECF

110-6). Pierce had defended Hamilton’s deposition.

      254.   Disclosures in Hamilton’s deposition included that Pierce was

paying him $1000 periodically to serve as his “driver” (pp. 38, 42, 257-258).

Also, he didn’t have any money and had started a GoFundMe page when he

was looking for an attorney to take his case (pp. 259, 314). It took him

nearly two years to find an attorney and he wouldn’t have had anything filed

without Mr. Chasan (pp. 143-144, 253-254). Chasan introduced him to

Pierce and he moved to Los Angeles after he retained Pierce (pp. 38-42,

257-258).    He fired Chasan because Chasan “brought me a document

saying Microsoft wanted to settle with me for a million dollars and ….. I

didn’t trust him anymore” (p. 256).

      255. PBBPH Law filed Hamilton’s opposition to the summary judgment

motion.   One of the items submitted was a Declaration by Dr. Ray Abdallah

(ECF 113-4), which stated, inter alia: “8. I believe Cole’s voice sounds


                                      68
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 69 of 87




exactly like Hamilton’s voice.”   Also, approximately 16 fact and expert

depositions were submitted by the parties in support of or in opposition to

the summary judgment motion, and from the ones not filed under seal,

there was considerable travel involved because the venues for the

depositions included diverse cities such as Philadelphia, Detroit, Washington,

D.C., Raleigh NC, Bellevue, WA, and Los Angeles.

      256. Judge Brody heard oral argument in open court on September

25, 2019 on the Defendants’ motion for summary judgment. Hecht argued

on behalf of Hamilton.

      257. Judge Brody entered an Order and Memorandum Opinion on

September 26, 2019 granting the Defendants’ motion for summary

judgment on First Amendment grounds and dismissing Hamilton’s SAC.

(ECF 123, 124). Her Memorandum Opinion quoted admissions made by

Hamilton in his deposition.

      258. The filings in support of and in opposition to the Speight-Epic

Games-Microsoft motion for summary judgment included excerpts of

depositions of at least nine fact witnesses, and at least three expert

witnesses. The expert witnesses retained by PBBPH Law to support

Hamilton’s case included Dr. Benham Bavarian, M.D. (facial recognition

expert), Edward Primeau (voice identification expert), and Barbara Carole

Luna (damages expert). PBBPH Law did not use Hamilton’s original self-

selected voice identification expert, Tom Owen, or the damages expert


                                       69
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 70 of 87




recommended by Chasan (Wes Anson of CONSOR).

      259. Hamilton filed a timely notice of appeal on October 25, 2019

(ECF 128).

      260.     Hamilton filed his appellate brief in the Third Circuit Court of

Appeals on February 20, 2020, represented by PBBPH Law. Per the

Certificate of Compliance in his brief, the word count was 8755, considerably

less than the 13,000 allowed by Federal Rule of Appellate Procedure

32(a)(7)(B).

      261.     Hamilton did not appeal the denial of his motion for leave to

amend the SAC to add a count for “Intentional Non-Disclosure,” as Judge

Brody had ruled on January 10, 2019 (ECF 105, 106), even though he had

“space” in his brief in view of the applicable word limit. As such, Hamilton

(and PBBPH Law) waived their ability to assert a claim for “Intentional Non-

Disclosure,” which was the only remaining basis of Attorney Chasan’s alleged

“malpractice” touted by Pierce in his May 21, 2018 email to Chasan (see

ante at ¶ 222).

      262.     However, Hamilton’s appeal brief argues that Judge Brody erred

in granting summary judgment on First Amendment grounds, and it relies on

the same arguments crafted by Attorney Chasan in the Memorandum of Law

filed by Chasan in Opposition to the Motion to Dismiss the SAC (ECF 36-1),

including many of the same case authorities.

      263.     Of particular interest is that Hamilton’s appeal brief argues that


                                         70
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 71 of 87




Judge Brody erred because Hamilton’s likeness was used by the defendants

(especially Microsoft) for commercial purposes, such as promoting the

bundled sale of Xbox One consoles, and the First Amendment does not

protect exploitation of someone’s likeness for commercial purposes.     This

argument germinated out of allegations that Attorney Chasan (and Chasan

alone) inserted into the SAC, and Chasan advocated in the brief opposing

dismissal of the SAC (ECF 36-1). For example, Hamilton’s appeal brief relies

heavily on the case of Jordan v. Jewel Food Stores, 743 F.3d 509 (7th Cir.

2014), which Chasan had cited in the brief opposing dismissal of the SAC.

      264.   PBBPH Law and its partners have profited and continue to seek

to profit from Attorney Chasan’s legal work on Hamilton’s behalf, without

having paid Chasan or BJC Law a single penny for Chasan’s labors.

         V. PIERCE FORMS TALON LF, LLC - LITIGATION FUNDING.

      265. On September 14, 2018, Pierce registered or caused to be

registered a limited liability company in Delaware named Talon LF, LLC

(“Talon LF”). Upon information and belief, the purpose of Talon LF was to

conduct a third-party litigation funding business.

      266. On March 6 and 7, 2019, Pravati filed UCC liens against PBBPH

Law, Bainbridge, and Pierce, for more than $9 million, secured by the PBBPH

Law litigation and case portfolio, including the “Gears of War” case.

      267. On April 1, 2019, Pravati filed notices of termination of its UCC

liens against PBBPH Law and its partners.


                                      71
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 72 of 87




      268. On July 24, 2019, Pierce formed two more Delaware-registered

entities: (a) Talon LF GP, LLC, and (b) Talon LF Fund I, L.P.      The purpose of

these two entities was to solicit investors for the litigation funding ventures

of Talon LF.

      269. In about August 2019, Talon LF issued prospectuses and

solicitations for investors. Attached as Exhibit N is a Talon LF document

titled “Talon LF Litigation Funding Investor Presentation.” The next to last

page describes the “Team” of “Elite Trial Lawyers Who Know How Cases Are

Won,” including John M. Pierce (Chief Investment Officer), currently the

global managing partner of PBBPH Law, and two other PBBPH Law partners,

Douglas S. Curran and Thomas D. Warren.

      270. Exhibit O is another Talon LF document (albeit one page) which

lists nine “bullet points” regarding Talon LF, hyping its business model and

acumen, including:

      • Litigation finance has achieved returns uncorrelated to the
      markets exceeding other asset classes. Talon aims to achieve over
      100% returns on investment.

      • Talon partners with leading law firms and focuses on litigation-only
      law firms to obtain early access to their most profitable litigations.

      • Talon has unique access to deal flow due to its relationship with
      Pierce Bainbridge Beck Price & Hecht LLP, an elite litigation-only law
      firm, which provides early access to high-stakes cases. Talon will also
      partner with other law firms that require financing, diversifying its
      investment portfolio
      .
      • Talon’s leadership is drawn from Pierce Bainbridge, which has seen
      explosive growth in size (over 60 lawyers in under three years) and
      case value (projected fee recoveries as high as $500 million). Both



                                         72
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 73 of 87




      Talon and Pierce Bainbridge are comprised of elite trial lawyers
      trained at the best law schools and law firms in the world.

      • Pierce Bainbridge has a perfect record returning capital to its
      investors. In under three years, Pierce Bainbridge estimates that its
      financiers have achieved annualized internal rates of returns of
      nearly 100%.

      271. Exhibit P is another Talon LF document titled “Funding Track

Record Pierce Bainbridge Beck Price & Hecht LP.”      It has a table including a

column for “Funder’s Investment” listing funds received periodically from

Legalist and from Pravati, another column labeled “Repayment by Firm,”

another column listing the “Duration of Investment,” and a final column

labeled “IRR,” which is believed to be an acronym for “Internal Rate of

Return.” Upon information and belief, this “Funding Track Record” was

prepared by Talon LF to show potential investors that PBBPH Law produced

“annualized internal rates of returns of nearly 100%” to its investors.

      272. Exhibit Q is a bar chart prepared by Plaintiffs based on the

“Funding Track Record” (Exh. P), the Pravati-PBBPH Law Agreement (Exh.

G), and the public information regarding Pravati’s UCC liens asserted against

PBPPH Law and its partners.     It also includes a narrative of a timeline of

certain events in the Hamilton “right of publicity” case.   As can be

appreciated from the bar chart, Pravati significantly and dramatically

increased its funding to PBBPH Law soon after receipt of the “Billion Dollar”

memo submitted to Pravati by PBBPH Law on May 6, 2018, concerning

Hamilton’s case, and coinciding with PBBPH Law’s hiring of additional

attorneys to work on discovery in Hamilton’s case. Based on Exh. P, the
                                        73
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 74 of 87




“Funding Track Record” document, Pravati enjoyed substantial profits in a

short time for its investment in PBBPH Law.

                        JURSIDICTION AND VENUE

      273. Jurisdiction is based on 28 U.S.C. § 1332(a)(1) because all of

the Plaintiffs are Pennsylvania citizens, and none of the Defendants are

Pennsylvania citizens or residents, and the amount in controversy exceeds

$75,000, exclusive of interest and costs.

      274.   The Court has personal jurisdiction over PBBPH Law and its

partners because they voluntarily came to the Eastern District of

Pennsylvania to litigate Hamilton’s “right of publicity” case in this District,

No. 17-cv-0169-AB. The Court also has personal jurisdiction over Pravati

because Pravati has or had an agreement with PBBPH Law to split the net

recovery in Hamilton’s “right-of-publicity” case on a 50-50 basis, and thus

Pravati is or was financially interested in the result in Hamilton’s lawsuit in

Philadelphia.

      275.   Venue is proper in the Eastern District of Pennsylvania pursuant

to 28 U.S.C. §§1391(b)(2) and (c)(2) because, among other things, the

contract between BJC Law and Lenwood Hamilton was made in Philadelphia,

Pennsylvania; Hamilton’s “right of publicity” lawsuit was filed in the Eastern

District of Pennsylvania, No. 2017-cv-0169-AB; Plaintiffs BJC Law and

Chasan maintain their principal place of business in this District; and Plaintiff

Chasan and Defendant Pierce had two meetings at the offices of BJC Law in


                                        74
        Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 75 of 87




Philadelphia, including one in which Hamilton was present.

        COUNT I – TORTIOUS INTERFERENCE WITH CONTRACT
     (Against PBBPH Law, Pierce, Bainbridge, Beck, Price and Hecht)

      276. All of the foregoing averments are incorporated by reference and

realleged as if fully set forth.

      277. This Count is based on the Restatement (Second) of Torts, §

766, which was adopted by the Pennsylvania Supreme Court in Adler,

Barish, Daniels, Levin & Creskoff v. Epstein, 393 A.2d 1175, 1181-82 (Pa.

1978), cert. den., 442 U.S. 907 (1979).

      278. There is (or was) a contract between Plaintiff BJC Law and a

third party, Lenwood Hamilton (Exh. A), as described above in ¶¶ 11-16.

      279. Defendants PBBPH Law, Pierce, Bainbridge, Beck, Price and

Hecht intentionally interfered with Hamilton’s performance of the contract by

inducing or otherwise causing Hamilton to terminate Plaintiffs’ representation

and make a new contract with PBBPH Law, as described in Exh. B, and

above in ¶¶ 20, 163-164.

      280. Plaintiffs BJC Law and Chasan suffered damages as a result of

Hamilton’s termination of the representation in that BJC Law lost the value

of Chasan’s billable hours ($319,240.78) as of 3/31/2018, and also lost a

potentially greater sum amounting to the 40 percent contingency of any

verdict or settlement in Hamilton’s “right of publicity” case.

      281.   Defendants PBBPH Law, Pierce, Bainbridge, Beck, Price and

Hecht are liable to Plaintiffs for damages for their tortious interference with

                                       75
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 76 of 87




contract because their actions in causing or inducing Hamilton to terminate

Chasan’s representation were improper for numerous reasons, as described

below, without limitation.   These actions by Defendants are not sanctioned

by the “rules of the game” which society has adopted.

      282.   Defendants’ actions were improper because Chasan invited

Pierce and his law firm to be co-counsel with BJC Law on the condition that

BJC Law and Pierce’s law firm would split the 40 percent contingency on a

20/20 basis, provided Pierce’s law firm could bring financing and complete

future litigation work on a roughly 50-50 basis going forward (where

Hamilton had fully supported Chasan’s search for a third-party funder).

Instead, Pierce and his law firm persuaded Hamilton to discharge BJC Law

and go completely with PBBPH Law. Had Chasan and BJC Law had a crystal

ball and foreseen what Pierce and PBBPH Law would do, in derogation of the

condition that was the basis for the invitation to Pierce, Chasan would never

have introduced Pierce to Hamilton.

      283.   Defendants’ actions were improper because they induced

Hamilton to discharge Chasan without any payment for Chasan’s

considerable legal work on behalf of Hamilton, as invoiced by BJC Law.

Although a client has a right to discharge a lawyer at any time, that right is

subject to liability for payment of the lawyer’s services. Defendants knew

Hamilton lacked resources to compensate BJC Law and Chasan. Defendants

nevertheless facilitated Hamilton’s discharge of Chasan by hiring


                                      76
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 77 of 87




replacement attorneys from the Stradley Ronon law firm, at Defendants’ own

expense, to serve as local docket counsel for Hamilton, without making

arrangements for any payment to BJC Law.

      284.   Defendants’ actions were improper because they have made no

arrangement for a division of any contingent fee with a quantum meruit

portion, or any appropriate percentage, going to BJC Law and Chasan.

Plaintiffs are certainly entitled to a portion, as Plaintiffs filed Hamilton’s

Complaint when no other law firm would do so and avoided a time bar as to

certain tort claims; Plaintiffs also amended the Complaint twice and defeated

the motion to dismiss the SAC filed by Epic Games, Microsoft and Speight;

and Plaintiffs also initiated discovery on behalf of Hamilton and marshaled

Hamilton’s responses to the discovery served by Epic Games, Microsoft and

Speight. But for the efforts of BJC Law and Chasan, Hamilton would have

had no case at all. Notably, the Pravati - PBBPH Law Agreement provides

that if PBBPH Law is substituted out of a contingent fee case, PBBPH Law is

required to take commercially reasonable steps to secure its portion of any

contingent fee earned by settlement or judgment. See ante, ¶ 202. But

here, with the shoe on the other foot, PBBPH Law and its partners have

made no effort to allocate any portion of a potential recovery to BJC Law and

Chasan, or to compensate BJC Law and Chasan for their considerable efforts

of Hamilton’s behalf.

      285. Defendants’ actions were improper because Hamilton’s upset at


                                         77
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 78 of 87




Chasan over their dispute regarding what settlement demand to convey to

Microsoft does not provide cover to Defendants for simultaneously agreeing

to represent Hamilton and pushing out Chasan and BJC Law. There are

disputes every day in the United States between plaintiffs with jackpot

expectations and their contingent fee lawyers who take a more sober view of

the evidence, the legal issues and the risks of litigation.   Instead of stroking

Hamilton with money and benefits, the proper course for Defendants would

have been to remind Hamilton of all that Chasan had accomplished for him,

to remind him that Chasan had detailed knowledge of the case (as opposed

to Defendants’ then-superficial knowledge), and most importantly, that

despite their disagreement as to how to posture a settlement negotiation,

Chasan, in fact, had continued to work diligently to find a third-party funder

for the case, and had succeeded!      Moreover, Chasan was agreeable in

March 2018 to going forward with Pierce and PBBPH Law, as proposed, on

the basis of a 20/20 split of the 40 percent contingency, with PBBPH Law

arranging the financing of the litigation expenses.

      286.   Pierce was motivated to take over the whole case because if

PBBPH Law had a 20/20 split with BJC Law on the contingency, PBBPH Law

would have to split its share with Pravati on a 50-50 basis, such that PBBPH

Law would net only 10 percent of any settlement or judgment, net of

expenses.

      287.   Pierce was motivated to take over the whole case for his own


                                       78
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 79 of 87




marketing purposes, as he likes portraying himself as an aggressive trial

counsel and “Goliath-slayer” of mammoth defendants such as Epic Games

and (especially) Microsoft.

      288.   Pierce was motivated to take over the whole case because he

did not want to share decision-making with Chasan. Pierce wanted to be

“Captain of the Ship” and avoid strategy disputes with Chasan on discovery,

selection of experts, trial tactics, settlement and everything else.

      289.   Pierce was motivated to take over the whole case because he

had law firm funding from Pravati, win or lose, and thus he was more prone

to risk it all at trial than Chasan. This is another reason he wanted to avoid

disputes with Chasan over any settlement posture of the case.

      290. Pierce was motivated to take over the whole case because he

wanted to use it as a marketing tool to attract litigation funding and new

hires for PBBPH Law, and partners Bainbridge, Beck, Price and Hecht went

along with this plan and participated in it and supported it.

      291. Pierce and PBBPH Law had no knowledge let alone investment in

Hamilton’s “right of publicity” case prior to 3/13/2018, when Eva Shang of

Legalist, Inc. introduced Pierce and Chasan via an email sent to both.

      292.   Pierce, being a stranger to Chasan, had little or no inhibition

about offending Chasan by taking over Hamilton’s case. It is unlikely he

would have done such a thing with another attorney he knew well for 10 or

15 years, or that he would have threatened a long-time attorney


                                       79
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 80 of 87




acquaintance with an eight-figure malpractice action.

      293.   Bainbridge, Beck, Price, and Hecht, being the partners in PBBPH

Law and partners with Pierce on 3/27/2018 when Hamilton “terminated”

Chasan and BJC Law, and retained PBBPH Law, are equally liable with Pierce

regardless of their degree of involvement in the decision making, and

regardless of the extent of their involvement in taking steps and measures

to effectuate the termination of BJC Law and Chasan. They all participated

in the decision and conduct. Defendants were all agents for one another,

and they all ratified Chasan’s termination.

      294.   The conduct of Defendants was and is outrageous, and subjects

them to appropriate punitive damages.

      WHEREFORE, on Count I, Plaintiffs demand judgment in their favor

and against Defendants PBBPH Law, Pierce, Bainbridge, Beck, Price and

Hecht, jointly and severally, or on any appropriate fair share basis, for a sum

of at least $319,240.78, being the value of Plaintiffs’ legal services on behalf

of Hamilton, or a quantum meruit share of any settlement or judgment

obtained by Hamilton in his “right of publicity” case, if greater, plus punitive

damages to be assessed by a jury, plus costs and expenses and any other

appropriate relief.

          COUNT II – COMMON LAW UNJUST ENRICHMENT
             (Against PBBPH Law, Pierce, Bainbridge,
                    Beck, Price, and Hecht)

      295.   All of the foregoing averments are incorporated by reference


                                       80
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 81 of 87




and realleged as if fully set forth.

      296.   By taking over the value of Chasan’s and BJC Law’s labors on

behalf Hamilton, Defendants PBBPH Law, Pierce, Bainbridge, Beck, Price,

and Hecht, have been unjustly enriched to the substantial detriment of

Plaintiffs; Plaintiffs have a claim for unjust enrichment against Defendants

under the holding of Meyer, Darragh, Buckler, Bebenek & Eck, P.L.L.C. v.

Law Firm of Malone and Middleman, P.C., 179 A.2d 1093 (Pa. 2018).

      297. Benefits conferred by Plaintiffs include at least all of the

following: (a) taking Hamilton’s case when at least ten other law firms

declined it; (b) filing Hamilton’s complaint on 1/11/2017, just one day before

a time bar of two of Hamilton’s tort claims, based on discovery on

1/11/2015; (c) doing research into the history of the Gears of War

videogames, and legal research, and amending the Complaint twice, to

allege alternative grounds for liability based on “sound-alike,” and for

additional damages based on sales of “Cole Train” memorabilia and

merchandise, and also bundled sales of the GOW videogames with Xbox One

consoles; (d) opposing and defeating the motion to dismiss filed by Speight,

Epic Games, and Microsoft; (e) initiating discovery to Speight, Epic Games

and Microsoft, by requesting production of documents; and (f) responding to

discovery served to Hamilton, including interrogatories and requests for

production of documents and things.

      298.   In particular, Plaintiffs (and Plaintiffs alone) added substantial


                                       81
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 82 of 87




potential value to Hamilton’s claims for damages by virtue of the

amendments in the SAC relating to sales of “Cole Train” memorabilia and

merchandise, and the bundled sales of the GOW videogames with Xbox One

consoles.

      299.   In particular, Plaintiffs (and Plaintiffs alone) added substantial

potential value to Hamilton’s claims in the Amended Complaint and in the

SAC, by virtue of amendments to allege “sound-alike” liability, and by

including the internet post by Robert Geary.

      300.   The motions for pro hac vice admission filed on behalf of Pierce,

Beck and Price were granted on 4/30/2018 by Judge Brody. On 5/5/2018,

Beck emailed Chasan seeking expeditious transfer of BJC Law’s and Chasan’s

entire Lenwood Hamilton file. PBBPH Law recognized the benefits it would

receive from transfer of Chasan’s voluminous file and work product on behalf

of Hamilton, and Chasan was agreeable and obligated to transfer the file.

      301.   Chasan was agreeable to an expeditious transfer of his entire

Hamilton file and estimated that it would take approximately 8 hours of work

to assemble boxes and prepare inventories of items in the boxes, and ready

his electronic files for transfer by copying.

      302.   Chasan requested PBBPH Law to compensate BJC Law for the 8

estimated hours at Chasan’s customary hourly rate, and PBBPH Law agreed.

This compensation was solely for the labor involved in transferring the

voluminous file, and it did not reflect the value of the work product in the


                                        82
         Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 83 of 87




file.

        303.   The transfer of Chasan’s complete Hamilton files was

effectuated on 5/11/2018 at the premises of BJC Law in a two-hour meeting

between Chasan and Stradley Ronon’s Benjamin Gordon (Hamilton’s “new”

local counsel).   Nine boxes were transferred, and the inventory of each box

was reviewed by Gordon. Also, Chasan’s electronic file for Hamilton was

copied to an external hard drive supplied by Gordon.

        304.   PBBPH Law benefitted from the receipt of Chasan’s work

product, which included, inter alia, written materials pertaining to witness

interviews, contacts with potential expert witnesses, legal research files,

contacts with Kevin Conrad, Esq. and Ray Abdallah, case-related documents,

discovery materials, and much more.

        305. Further, as a result of Chasan’s labors, and settlement overtures

by the General Counsel’s office of Microsoft in March 2018, Hamilton’s “right

of publicity” case had settlement value, albeit not the damages bonanza

Hamilton hoped for.

        306. Defendants have retained the benefits of Chasan’s and BJC Law’s

labors under such circumstances as make it unjust and inequitable to retain

them without paying Plaintiffs the value of the benefits they unjustly

acquired.

        WHEREFORE, on Count II, Plaintiffs BJC Law and Chasan request that

this Court enter judgment in their favor and against Defendants PBBPH Law,


                                       83
           Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 84 of 87




Pierce, Bainbridge, Beck, Price and Hecht, together with an award of all

compensatory damages, but not less than $319,240.78, being the value of

Plaintiffs’ legal services on behalf of Hamilton on the basis of hourly rates

and hours worked, or a quantum meruit share of any settlement or

judgment obtained by Hamilton in his “right of publicity” case, if greater, up

to a maximum of 20 percent of the total settlement or judgment net of

expenses, plus costs and expenses of this case, and any other appropriate

relief.

              COUNT III – COMMON LAW UNJUST ENRICHMENT
                           (Against Pravati)

          307.   All of the foregoing averments are incorporated by reference

and realleged as if fully set forth.

          308.   Pravati has benefitted as well from Chasan’s labors and

Chasan’s work product, as reflected in Chasan’s Hamilton file, by virtue of its

arrangement with PBBPH Law.

          309.   By virtue of the Pravati-PBBPH Law Agreement (Exh. G),

Pravati had a 50-50 agreement with PBBPH Law regarding the profits from

cases Pravati funded for PBBPH Law.

          310.   In or about April or May 2019, Pravati and PBBPH Law

terminated their relationship, and Pravati received repayment of litigation

funding monies advanced to PBBPH Law, plus a return on investment,

yielding a significant profit. Pierce was quoted in an online article published

by Portfolio Media, Inc.’s LAW360, on May 17, 2019, as stating the

                                         84
       Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 85 of 87




repayment to Pravati “was completed long ago” (Exh. J).

      311. Upon information and belief, a significant percentage of Pravati’s

return on investment for the litigation funding monies that it advanced to

PBBPH Law were and are attributable to Hamilton’s “right of publicity” case.

      312.   Pravati has retained the benefits of Chasan’s and BJC Law’s

labors under such circumstances as make it unjust and inequitable to retain

them without paying Plaintiffs the value of the benefits they unjustly

acquired.

      WHEREFORE, on Count III, Plaintiffs BJC Law and Chasan request that

this Court enter judgment in their favor and against Defendant Pravati

Capital together with an award of all compensatory damages, but not less

than $319,240.78, being the value of Plaintiffs’ legal services on behalf of

Hamilton on the basis of hourly rates and hours worked, or a quantum

meruit share of any settlement or judgment obtained by Hamilton in his

“right of publicity” case, if greater, up to a maximum of 20 percent of the

total settlement or judgment net of expenses, plus costs and expenses of

this case, and any other appropriate relief.




                                      85
 Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 86 of 87




                         JURY DEMAND

313.   Plaintiffs demand a trial by jury as to all issues triable to a jury.

                          Respectfully submitted,



                            /s/ Bruce J. Chasan

                          ____________________________________
                          Bruce J. Chasan, Esq. (Atty I.D. No. 29227)
                          1500 JFK Boulevard, Suite 312
                          Philadelphia, PA 19102
                          215-567-4400
                          bjchasan@brucechasanlaw.com



                             /s/ Clifford E. Haines

                          ____________________________________
                          Clifford E. Haines, Esq. (Atty. I.D. No. 9882)
                          Haines & Associates, P.C.
                          The Widener Building – 5th Floor
                          1339 Chestnut Street
                          Philadelphia, PA 19107-3520
                          215-246-2201
                          chaines@haines-law.com

                           Attorneys for Plaintiffs




                                  86
        Case 2:20-cv-01338-AB Document 23 Filed 05/18/20 Page 87 of 87




                          CERTIFICATE OF SERVICE



       I, Bruce J. Chasan, hereby certify that on May 18, 2020, I caused a true and

correct copy of the foregoing Amended Complaint with exhibits to be filed via the

Court’s electronic filing system, which constitutes service upon counsel of record for

the parties:

      Eitan D. Blanc, Esq.
      Zarwin Baum DeVito Kaplan Schaer Toddy
      2005 Market Street, 16th Floor
      Philadelphia, PA19103
      edblanc@zarwin.com

      Attorney for the Pierce Bainbridge Parties

      Edward D. Altabet, Esq.
      5 Penn Plaza, 23 rd Floor
      New York, NY 10001
      ealtabet@altabetlaw.com

      Attorney for Pravati Capital LLC


      Carl L. Engel, Esq.
      Cohen Seglias Pallas Greenhall & Furman, P.C.
      30 South 17th Street, Floor 19
      Philadelphia, PA 19103

      cengel@cohenseglias.com

      Attorney for Pravati Capital LLC




                                                /S/ Bruce J. Chasan
                                                _____________________________
                                                Bruce J. Chasan




                                          87
